Exhibit 10.2

EXECUTION COPY

RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT

Dated as of December 6, 2013

by and among

CMI RECEIVABLES FUNDING LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender, as Swing Line Lender and as Administrative Agent

 

 

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Sole Bookrunner

 

Receivables Funding and Administration Agreement

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND INTERPRETATION

     1   

Section 1.01. Definitions

     1   

Section 1.02. Rules of Construction

     1   

ARTICLE II. AMOUNTS AND TERMS OF ADVANCES

     2   

Section 2.01. Advances

     2   

Section 2.02. Optional Changes in Aggregate Commitment

     4   

Section 2.03. Procedures for Making Advances

     4   

Section 2.04. Pledge and Release of Transferred Receivables

     7   

Section 2.05. Commitment Termination Date

     9   

Section 2.06. Interest; Charges

     9   

Section 2.07. Fees

     10   

Section 2.08. Application of Collections; Time and Method of Payments

     10   

Section 2.09. Illegality

     13   

Section 2.10. Increased Costs and Reduction of Return

     13   

Section 2.11. Funding Losses

     14   

Section 2.12. Inability to Determine Rates

     15   

Section 2.13. Reserves on LIBOR Rate Advances

     15   

Section 2.14. Non-Funding Lenders

     15   

Section 2.15. Register; Registered Obligations

     17   

Section 2.16. Certificates of Lenders

     17   

ARTICLE III. CONDITIONS PRECEDENT

     18   

Section 3.01. Conditions to Effectiveness of Agreement

     18   

Section 3.02. Conditions Precedent to All Advances

     18   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     19   

Section 4.01. Representations and Warranties of the Borrower

     19   

ARTICLE V. GENERAL COVENANTS OF THE BORROWER

     24   

Section 5.01. Affirmative Covenants of the Borrower

     24   

Section 5.02. Reporting Requirements of the Borrower

     28   

Section 5.03. Negative Covenants of the Borrower

     28   

ARTICLE VI. ACCOUNTS

     30   

Section 6.01. Establishment of Accounts

     30   

 

Receivables Funding and Administration Agreement

 

i



--------------------------------------------------------------------------------

ARTICLE VII. GRANT OF SECURITY INTERESTS

     33   

Section 7.01. Borrower’s Grant of Security Interest

     33   

Section 7.02. Borrower’s Agreements

     34   

Section 7.03. Delivery of Collateral

     34   

Section 7.04. Borrower Remains Liable

     34   

Section 7.05. Covenants of the Borrower Regarding the Borrower Collateral

     35   

Section 7.06. Continuing Security Interest

     37   

ARTICLE VIII. TERMINATION EVENTS

     37   

Section 8.01. Termination Events

     37   

ARTICLE IX. REMEDIES

     41   

Section 9.01. Actions Upon a Termination Event

     41   

Section 9.02. Actions Upon an Event of Default

     41   

Section 9.03. Exercise of Remedies

     42   

Section 9.04. Power of Attorney

     43   

ARTICLE X. INDEMNIFICATION

     43   

Section 10.01. Indemnities by the Borrower

     43   

ARTICLE XI. ADMINISTRATIVE AGENT

     45   

Section 11.01. Authorization and Action

     45   

Section 11.02. Reliance

     46   

Section 11.03. GE Capital and Affiliates

     46   

Section 11.04. Lender Credit Decision

     46   

Section 11.05. Indemnification

     46   

Section 11.06. Successor Administrative Agent

     47   

Section 11.07. Setoff and Sharing of Payments

     47   

ARTICLE XII. MISCELLANEOUS

     48   

Section 12.01. Notices

     48   

Section 12.02. Binding Effect; Assignability

     49   

Section 12.03. Termination; Survival of Borrower Obligations

     51   

Section 12.04. Costs and Expenses

     51   

Section 12.05. Confidentiality

     53   

Section 12.06. Entire Agreement; Release; Survival

     54   

Section 12.07. Amendments and Waivers

     55   

Section 12.08. No Waiver; Remedies

     56   

Section 12.09. Governing Law, Jurisdiction and Waiver of Jury Trial

     56   

Section 12.10. Counterpart

     57   

 

Receivables Funding and Administration Agreement

 

ii



--------------------------------------------------------------------------------

Section 12.11. Severability

     57   

Section 12.12. Section Titles

     58   

Section 12.13. Further Assurances

     58   

Section 12.14. Marshaling; Payments Set Aside

     58   

Section 12.15. No Third Parties Benefited

     59   

Section 12.16. Patriot Act

     59   

Section 12.17. Creditor-Debtor Relationship

     59   

ARTICLE XIII. TAXES

     59   

Section 13.01. Taxes

     59   

Section 13.02. Certificates of Lenders

     60   

 

EXHIBITS

   Exhibit 2.01(a)(ii)    Form of Revolving Note Exhibit 2.01(b)(ii)    Form of
Swing Line Note Exhibit 2.02(a)    Form of Commitment Reduction Notice Exhibit
2.02(b)    Form of Commitment Termination Notice Exhibit 2.03(a)    Form of
Borrowing Request Exhibit 2.03(g)    Form of Repayment Notice Exhibit 9.03   
Form of Power of Attorney Exhibit 12.02(b)    Form of Assignment Agreement
Exhibit A    Credit and Collection Policy Schedule 4.01(b)    Jurisdiction of
organization/organizational number; Executive Offices; Collateral Locations;
Corporate or Other Names Schedule 4.01(q)    Deposit and Disbursement
Accounts/Borrower Annex 5.02    Reporting Requirements of the Borrower
(including Form of Report) Annex W    Administrative Agent’s Account/Lenders’
Accounts Annex X    Definitions and Interpretation Annex Y    Schedule of
Documents

 

Receivables Funding and Administration Agreement

 

iii



--------------------------------------------------------------------------------

THIS RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT (this “Agreement”) is
entered into as of December 6, 2013 by and among CMI RECEIVABLES FUNDING LLC, a
Delaware limited liability company (the “Borrower”), the financial institutions
signatory hereto from time to time as lenders (the “Lenders”), and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as a Lender, as swing line
lender (in such capacity, the “Swing Line Lender”) and as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

RECITALS

A. The Borrower is a special purpose limited liability company the sole member
of which is Cumulus Broadcasting LLC (in such capacity, the “Member”).

B. The Borrower has been formed for the purpose of purchasing, or otherwise
acquiring by capital contribution, Receivables of the Originators party to the
Sale Agreement.

C. The Borrower intends to fund its purchases of the Receivables, in part, by
borrowing Advances hereunder and pledging all of its right, title and interest
in and to the Receivables as security therefor, and, subject to the terms and
conditions hereof, the Lenders intend to make such Advances from time to time.

D. The Administrative Agent has been requested and is willing to act as
administrative agent on behalf of each of the Lenders in connection with the
making and financing of such Advances.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Annex X.

Section 1.02. Rules of Construction. For purposes of this Agreement, the rules
of construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

 

Receivables Funding and Administration Agreement

 



--------------------------------------------------------------------------------

ARTICLE II.

AMOUNTS AND TERMS OF ADVANCES

Section 2.01. Advances.

(a) Revolving Credit Advances.

(i) From and after the Closing Date and until the Commitment Termination Date
and subject to the terms and conditions hereof, each Lender (other than the
Swing Line Lender) severally agrees to make its Pro Rata Share of advances to
the Borrower from time to time (each, a “Revolving Credit Advance”). The
Outstanding Principal Amount of all Advances shall not at any time exceed the
lesser of (x) the Aggregate Commitment and (y) the Borrowing Base. The
Outstanding Principal Amount of Revolving Credit Advances made by each Lender
shall not exceed such Lender’s Commitment. The Borrower may from time to time
borrow, repay and reborrow Revolving Credit Advances hereunder on the terms and
conditions set forth herein.

(ii) The Borrower shall execute and deliver to each Lender (other than the Swing
Line Lender) that makes a request therefor, a note to evidence the Revolving
Credit Advances which may be made hereunder from time to time by such Lender.
Each such note shall be (x) in the principal amount of the applicable Commitment
of the applicable Lender, (y) dated as of the date of issuance thereof, and
(z) substantially in the form of Exhibit 2.01(a)(ii) (each, a “Revolving Note”).
Each Revolving Note shall represent the obligation of the Borrower to pay the
amount of each Lender’s Commitment or, if less, the Lender’s Pro Rata Share of
the aggregate Outstanding Principal Amount of all outstanding Revolving Credit
Advances made to the Borrower, together with interest thereon as prescribed in
Section 2.06. The Outstanding Principal Amount of Revolving Credit Advances and
all other accrued and unpaid Borrower Obligations shall be immediately due and
payable in full in immediately available funds on the Facility Maturity Date.

(b) Swing Line Advances. (i) From and after the Closing Date and until the
Commitment Termination Date and subject to the terms and conditions hereof, the
Swing Line Lender agrees to make advances (each such advance hereunder, a “Swing
Line Advance”) to the Borrower from time to time; provided that if the Swing
Line Lender believes in good faith that one or more Lenders is or will be a
Non-Funding Lender, the Swing Line Lender may, in its sole discretion, elect not
to make the portion of a Swing Line Advance equal to the Pro Rata Share of such
Lender or Lenders of the requested amount of the Swing Line Advance unless the
Swing Line Lender shall have received Adequate Security with respect to such
portion of the requested Swing Line Advance. The aggregate amount of the Swing
Line Loan shall not at any time exceed the Swing Line Commitment. The Borrower
may from time to time borrow, repay and reborrow Swing Line Advances hereunder
on the terms and conditions set forth herein. Unless the Swing Line Lender has
received at least one Business Day’s prior written notice from the Lenders
instructing it not to make a Swing Line Advance, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 3.01
or 3.02, be entitled to fund such Swing Line Advance, and to have the Lenders
make Revolving Credit Advances in accordance with Section 2.01(b)(iii) or
purchase participating interests in accordance with Section 2.01(b)(iv). The
Borrower shall repay the aggregate outstanding principal amount of the Swing
Line Loan in full in immediately available funds on the Facility Maturity Date.

(ii) The Borrower shall execute and deliver to the Swing Line Lender a note to
evidence the Swing Line Loan. Such note shall be in the principal amount of the
Swing Line Commitment, dated the Closing Date and substantially in the form of
Exhibit 2.01(b)(ii) (the “Swing Line Note”). The Swing Line Note shall represent
the obligation of the Borrower to pay the Swing Line Loan, together with
interest thereon as prescribed in Section 2.06. The Swing Line Loan and all
other accrued and unpaid Borrower Obligations shall be immediately due and
payable in full in immediately available funds on the Facility Maturity Date.

 

Receivables Funding and Administration Agreement

 

2



--------------------------------------------------------------------------------

(iii) The Swing Line Lender, at any time and from time to time no less
frequently than once per month, shall on behalf of the Borrower (and the
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender (excluding the Swing Line Lender) to make a
Revolving Credit Advance to the Borrower in an amount equal to such Lender’s Pro
Rata Share of the principal amount of the Swing Line Loan (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given. Unless the Commitment
Termination Date has occurred (in which event the procedures of subsection
(iv) below shall apply) and regardless of whether the conditions precedent set
forth in Sections 3.01 and 3.02 to the making of a Revolving Credit Advance are
then satisfied, each Lender shall disburse directly to the Administrative Agent,
its Pro Rata Share of a Revolving Credit Advance on behalf of the Swing Line
Lender, prior to 2:00 p.m. (New York time), in immediately available funds on
the Business Day next succeeding the date on which such notice is given. The
proceeds of such Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan.

(iv) If, prior to a repayment of a Swing Line Loan with a Revolving Credit
Advance pursuant to Section 2.01(b)(iii), the Commitment Termination Date or one
of the events described in Sections 8.01(d) or (e) has occurred, then, subject
to the provisions of Section 2.01(b)(v) below, each Lender shall, on the date
such Revolving Credit Advance was to have been made for the benefit of the
Borrower, will be deemed to have purchased from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such Swing Line Loan. Upon request by the Swing Line
Lender, each Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.

(v) Each Lender’s obligation to make Revolving Credit Advances in accordance
with Section 2.01(b)(iii) and to purchase participation interests in accordance
with Section 2.01(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Termination Event or Incipient Termination
Event; (C) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Lender does not make available to the Administrative Agent
or the Swing Line Lender, as applicable, the amount required pursuant to
Sections 2.01(b)(iii) or (b)(iv), as the case may be, the Swing Line Lender
shall be entitled, in its discretion, (x) to recover such amount on demand from
such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Rate for the
first two Business Days and at the Index Rate thereafter and (y) apply, to the
extent and in satisfaction of such amount, any collateral provided by or on
behalf of such Lender as Adequate Security.

(vi) Notwithstanding anything herein to the contrary, if the Swing Line Lender
elects not to make the portion of a Swing Line Advance in respect of any Lender
(a “Specified Lender”) pursuant to the proviso to the first sentence of
Section 2.01(b), each other Lender’s obligation to make Revolving Credit
Advances in accordance with Section 2.01(b)(iii) and to purchase participation
interests in accordance with Section 2.01(b)(iv) in respect of such Swing Line
Advance shall be calculated ratably based on the respective Commitments of the
Lenders (other than, for the avoidance of doubt, any Lender that is a Specified
Lender).

 

Receivables Funding and Administration Agreement

 

3



--------------------------------------------------------------------------------

Section 2.02. Optional Changes in Aggregate Commitment.

(a) The Borrower may, not more than four times during each calendar year,
irrevocably reduce the Aggregate Commitment; provided, that (i) the Borrower
shall give five (5) Business Days’ prior written notice of any such reduction to
the Administrative Agent substantially in the form of Exhibit 2.02(a) (each such
notice, a “Commitment Reduction Notice”), (ii) any partial reduction of the
Aggregate Commitment shall be in a minimum amount of $1,000,000 or an integral
multiple of $1,000,000 in excess of $1,000,000 and (iii) no such partial
reduction shall reduce the Aggregate Commitment below the greater of (x) the
Outstanding Principal Amount at such time and (y) $25,000,000. Any such
reduction in the Aggregate Commitment shall result in (i) a reduction in each
Lender’s Commitment in an amount equal to such Lender’s Pro Rata Share of the
amount by which the Aggregate Commitment is being reduced and (ii) a
proportional reduction in the Swing Line Commitment; provided, however, that no
such partial reduction shall reduce the Swing Line Commitment below the
aggregate amount of the Swing Line Loan.

(b) The Borrower may, at any time, on at least three (3) Business Days’ prior
written notice to the Administrative Agent, irrevocably terminate the Aggregate
Commitment; provided, that (i) such notice of termination shall be substantially
in the form of Exhibit 2.02(b) (the “Commitment Termination Notice”) and
(ii) the Borrower shall reduce the Outstanding Principal Amount of Advances to
zero, and make all payments required by Section 2.03(g) at the time and in the
manner specified therein. Upon such termination, the Borrower’s right to request
that (1) any Lender make Revolving Credit Advances or (2) the Swing Line Lender
make Swing Line Advances hereunder, shall in each case simultaneously terminate
and the Commitment Termination Date shall automatically occur.

(c) Each written notice required to be delivered pursuant to Sections 2.02(a)
and (b) shall be irrevocable and shall be effective (i) on the day of receipt if
received by the Administrative Agent not later than 4:00 p.m. (New York time) on
any Business Day and (ii) on the immediately succeeding Business Day if received
by the Administrative Agent after such time on such Business Day or if any such
notice is received on a day other than a Business Day (regardless of the time of
day such notice is received).

Section 2.03. Procedures for Making Advances.

(a) Borrowing Requests. Except for a request for a Borrowing made under
Section 2.01(b)(iii), each Borrowing Request must be made by the Borrower to the
Administrative Agent in writing so that it is received no later than 11:00 a.m.
(New York time) on the Business Day of the proposed Advance Date set forth
therein. Each request for a Borrowing (a “Borrowing Request”) shall (i) be
substantially in the form of Exhibit 2.03(a), (ii) be irrevocable and
(iii) specify the amount of the requested Borrowing (which shall be in a minimum
amount of $1,000,000) and the proposed Advance Date (which shall be a Business
Day). Each Borrowing requested pursuant to a Borrowing Request shall be in the
form of a Swing Line Advance until such Swing Line Advance is repaid or
otherwise refinanced in accordance with Section 2.01(b)(iii) or (b)(iv). The
Administrative Agent shall review the pro forma calculation of the Borrowing
Base delivered in connection with each Borrowing Request to confirm whether a
Funding Excess exists or would exist after giving effect to the Borrowing
requested in the related Borrowing Request. If a Funding Excess exists or would
exist after giving effect to the

 

Receivables Funding and Administration Agreement

 

4



--------------------------------------------------------------------------------

Borrowing requested in the related Borrowing Request, the Administrative Agent
shall promptly notify the Borrower and each Lender thereof. Unless a LIBOR Rate
Disruption Event shall have occurred, each Advance shall be a LIBOR Rate
Advance. Notwithstanding anything herein to the contrary, if the Swing Line
Lender has elected not to make any portion of a Swing Line Advance pursuant to
the proviso to the first sentence of Section 2.01(b), such portion of the
requested Borrowing will be funded as a Revolving Credit Advance.

(b) Advances; Payments.

(i) The Administrative Agent shall, promptly after receipt of a Borrowing
Request delivered in accordance with Section 2.03(a) and in any event prior to
12:00 noon (New York time) on the date such Borrowing Request is deemed
received, by telecopy, telephone, electronic mail or other similar form of
communication, notify (i) the Swing Line Lender of its receipt of a Borrowing
Request relating to a request for Swing Line Advances or (ii) the Lenders of its
receipt of a Borrowing Request relating to a request for Revolving Credit
Advances. Following such notification (i) the Swing Line Lender (in the case of
Swing Line Advance) or (ii) the Lenders (in the case of Revolving Credit
Advances) shall make the amount of such Swing Line Advance or Revolving Credit
Advances, as applicable, available to the Administrative Agent in same day funds
by wire transfer to the Administrative Agent’s account as set forth in Annex W
not later than 3:00 p.m. (New York time) on the requested Advance Date. After
receipt of such wire transfers (or, in the Administrative Agent’s sole
discretion in accordance with Section 2.03(c), before receipt of such wire
transfers), subject to the terms hereof (including, without limitation, the
satisfaction of the conditions precedent set forth in Section 3.02), the
Administrative Agent shall make available to the Borrower by deposit into an
account of the Borrower designated by the Borrower (or such other account
designated by the Borrower) on the Advance Date therefor, the lesser of (x) the
amount of the requested Borrowing and (y) (i) in the case of any requested Swing
Line Advance, the amount of Swing Line Availability and (ii) in the case of any
requested Revolving Credit Advances, the amount of Funding Availability. All
payments by each Lender under this Section 2.03(b)(i) shall be made without
setoff, counterclaim or deduction of any kind.

(ii) On each Settlement Date, the Administrative Agent will advise each Lender
(other than the Swing Line Lender) by telephone or telecopy of the amount of
such Lender’s Pro Rata Share of principal, interest and Fees (to the extent
payable to all Lenders) paid for the benefit of Lenders with respect to each
applicable Revolving Credit Advance. Provided that such Lender has made all
payments required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Related Documents as of
such Settlement Date, the Administrative Agent will pay to each Lender such
Lender’s Pro Rata Share of principal, interest and Fees (to the extent payable
to all Lenders) with respect to each applicable Revolving Credit Advance, paid
by the Borrower since the previous Settlement Date for the benefit of that
Lender. Such payments shall be made by wire transfer to such Lender’s account
(as specified by such Lender in Annex W or the applicable Assignment Agreement)
not later than 3:00 p.m. (New York time) on each Settlement Date.

(iii) On each Settlement Date, the Administrative Agent will advise the Swing
Line Lender of the amount of principal, interest and Fees paid for the benefit
of the Swing Line Lender with respect to the Swing Line Loan. The Administrative
Agent will pay to the Swing Line Lender the amount of principal, interest and
Fees paid by the

 

Receivables Funding and Administration Agreement

 

5



--------------------------------------------------------------------------------

Borrower since the previous Settlement Date for the benefit of the Swing Line
Lender. Such payments shall be made by wire transfer or by book balance to the
Swing Line Lender’s account (as specified by the Swing Line Lender in Annex W or
the applicable Assignment Agreement) not later than 3:00 p.m. (New York time) on
each Settlement Date.

(c) Availability of Lenders’ Advances. The Administrative Agent may assume that
each Lender (other than the Swing Line Lender) will make its Pro Rata Share of
each Borrowing of Revolving Credit Advances available to the Administrative
Agent on each Advance Date. If the Administrative Agent has made available to
the Borrower such Lender’s Pro Rata Share of any such Borrowing but such Pro
Rata Share is not, in fact, paid to the Administrative Agent by such Lender when
due, the Administrative Agent will be entitled to recover such amount on demand
from (x) such Lender without set-off, counterclaim or deduction of any kind and
(y) any collateral provided as Adequate Security. If any Lender fails to pay the
amount of its Pro Rata Share forthwith upon the Administrative Agent’s demand,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately repay such amount to the Administrative Agent. Nothing in this
Section 2.03(c) or elsewhere in this Agreement or the other Related Documents
shall be deemed to require the Administrative Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder. To the
extent that the Administrative Agent advances funds to the Borrower on behalf of
any Lender and is not reimbursed therefor on the same Business Day as such
Revolving Credit Advance is made, the Administrative Agent shall be entitled to
retain for its account all interest accrued on such Revolving Credit Advance
from the date of such Revolving Credit Advance to the date such Revolving Credit
Advance is reimbursed by the applicable Lender.

(d) Return of Payments. (i) If the Administrative Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by the Administrative Agent from the Borrower and
such related payment is not received by the Administrative Agent, then the
Administrative Agent will be entitled to recover such amount from (x) such
Lender on demand without set-off, counterclaim or deduction of any kind and
(y) any collateral provided as Adequate Security.

(ii) If at any time any amount received by the Administrative Agent under this
Agreement must be returned to the Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Related Document, the Administrative
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to the Administrative Agent (or the
Administrative Agent may apply any Adequate Security) on demand any portion of
such amount that the Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as the Administrative Agent is
required to pay to the Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

(e) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance to be made by it on the date specified therefor shall
not relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make the Revolving Credit Advance to be made by it, but neither
any Other Lender nor the Administrative Agent shall be responsible for the
failure of any Non-Funding Lender to make a Revolving Credit Advance to be made
by such Non-Funding Lender (it being understood that the Other Lenders

 

Receivables Funding and Administration Agreement

 

6



--------------------------------------------------------------------------------

shall be required to fund the portion of any Revolving Credit Advance that a
Non-Funding Lender fails to fund to the extent that the Revolving Credit
Advances made by such Other Lenders do not exceed such Lenders’ respective
Commitment after giving effect to any funding). Notwithstanding anything set
forth herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Related Document or constitute a
“Lender” (or be included in the calculation of “Requisite Lenders” hereunder)
for any voting or consent rights under or with respect to any Related Document
unless and until such Non-Funding Lender shall have cured in full its failures
to make Revolving Credit Advances hereunder.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement, the Revolving Notes or the Swing Line Note (including exercising any
rights of set-off) without first obtaining the prior written consent of the
Administrative Agent or the Requisite Lenders, it being the intent of the
Lenders that any such action to protect or enforce rights under this Agreement,
the Revolving Notes and the Swing Line Note shall, subject to any provision
herein requiring that each Lender consent to a particular action, be taken in
concert and at the direction or with the consent of the Administrative Agent or
the Requisite Lenders.

(g) Principal Repayments. On each Business Day, Collections on deposit in the
Agent Account shall be applied in accordance with Section 2.08(b) or
Section 2.08(c), as applicable. The Borrower may at any time repay outstanding
Advances hereunder; provided that (i) the Borrower shall give not less than one
Business Day’s prior written notice of any such repayment to the Administrative
Agent substantially in the form of Exhibit 2.03(g) (any such notice, a
“Repayment Notice”), (ii) any such notice shall be irrevocable, (iii) any such
notice shall specify the amount of the requested repayment and the proposed date
of such repayment (which shall be a Business Day), (iv) any such repayment shall
be applied first to the Swing Line Loan until the Outstanding Principal Amount
thereof has been reduced to zero, and second, pro rata to the Lenders, to the
outstanding Revolving Credit Advances and (v) any such repayment must be
accompanied by payment of all interest accrued and unpaid on the portion of the
Outstanding Principal Amount of the Advances to be repaid through but excluding
the date of such repayment. Any such notice of repayment must be received by the
Administrative Agent no later than 2:00 p.m. (New York time) on the Business Day
immediately preceding the date of the proposed repayment; provided, further,
that the foregoing requirements shall not apply to repayment of the outstanding
principal amount of Advances as a result of the application of Collections
pursuant to Section 2.08.

Section 2.04. Pledge and Release of Transferred Receivables.

(a) Pledge. The Borrower shall indicate in its Records that the Transferred
Receivables have been pledged hereunder and that the Administrative Agent has a
security interest in all such Transferred Receivables for the benefit of the
Secured Parties. The Borrower shall, and shall cause the Servicer to, hold all
Contracts and other documents relating to such Transferred Receivables in trust
for the benefit of the Administrative Agent on behalf of itself and the other
Secured Parties in accordance with their interests hereunder. The Borrower
hereby acknowledges that its retention and possession of such Contracts and
documents shall at all times be in a custodial capacity for the Administrative
Agent’s (on behalf of itself and the other Secured Parties) benefit only.

 

Receivables Funding and Administration Agreement

 

7



--------------------------------------------------------------------------------

(b) Repurchases of Transferred Receivables.

(i) If an Originator is required to repurchase Transferred Receivables from the
Borrower pursuant to Section 4.04 of the Sale Agreement, upon payment by such
Originator to the Concentration Account of the applicable repurchase price
thereof (which repurchase price shall not be less than an amount equal to the
Billed Amount of such Transferred Receivable minus the Collections received in
respect thereof, the Administrative Agent on behalf of itself and the other
Secured Parties shall release their liens on and security interests in the
Transferred Receivables being so repurchased.

(ii) If any Originator is to be merged or consolidated with (or sold or
otherwise transferred to) any Person that is not a direct or indirect
wholly-owned Subsidiary of the Parent or a division or business unit or certain
assets of a Originator are to be sold to a Person that is not a direct or
indirect wholly-owned Subsidiary of the Parent (any such transaction, an
“Originator Disposition”) and the related Originator determines in its
commercially reasonable judgment that it is impracticable to consummate such
Originator Disposition unless all Transferred Receivables originated by such
Originator (or, in the case of the sale of a division or business unit or
certain assets of a Originator, the Transferred Receivables generated by such
division, business unit or assets (such Transferred Receivables, the “Related
Transferred Receivables”) are also transferred by such Originator (or, in the
case of any merger or consolidation, are owned by such Originator at the time of
such merger or consolidation) in connection with the related Originator
Disposition, the Borrower may transfer all (and not less than all) of its
Transferred Receivables (or, in the case of the sale of a division or business
unit or certain assets of an Originator, the Related Transferred Receivables
with respect to such Originator Disposition), in any case, without recourse,
representation, warranty or covenant of any kind, to such Originator for a
repurchase price equal to the Billed Amount of such Transferred Receivable minus
the sum of Collections received in respect thereof but which may be paid,
subject to the conditions set forth below and of the “Subordinated Note”
executed in connection with the Sale Agreement, by a reduction in the
outstanding balance of the related “Subordinated Loans” (as defined in the Sale
Agreement) owing to the related Originator), and the Administrative Agent on
behalf of the Secured Parties shall release the liens on and security interests
in any such Transferred Receivables being so repurchased if the following
conditions are satisfied:

(a) after giving effect to such transfer and release, there shall not exist any
Termination Event or Incipient Termination Event (including, without limitation,
any Incipient Termination Event arising because of the occurrence of a Funding
Excess);

(b) at least five (5) Business Days prior to any such transfer and release, the
Borrower shall have delivered, true, correct and complete copies of all
documents to be executed or delivered in connection with the repurchase of the
Transferred Receivables by the applicable Originator and, in the case of a
transfer and release of all of the Transferred Receivables of a particular
Originator, a release of such Originator from its continuing obligations under
the Sale Agreement (other than those obligations which by the terms of the Sale
Agreement survive the termination thereof) upon payment of the repurchase price
for such Transferred Receivables, all of which shall be reasonably acceptable to
the Administrative Agent (it being understood that the Borrower shall not,
without the prior written consent of the Administrative Agent, sign or be bound
by any agreements in connection with a Originator Disposition other than an
instrument or assignment without recourse, representation, warranty or covenant
by the Borrower);

 

Receivables Funding and Administration Agreement

 

8



--------------------------------------------------------------------------------

(c) at least five (5) Business Days prior to any such transfer and release, the
Borrower shall have delivered a written notice to the Administrative Agent of
such Originator Transactions, certifying that the foregoing condition described
in clause (A) above shall be satisfied after giving effect to such transfer and
release, together with a pro forma Report giving effect to such release and any
concurrent repayment of Advances;

(d) the Borrower shall have delivered to the Administrative Agent such opinion
letters and other documentation related to the repurchase of the Transferred
Receivables by the applicable Originator and the proposed transfer of such
Transferred Receivables to the applicable Originator in connection therewith as
the Administrative Agent may reasonably request (which shall include, if
requested by the Administrative Agent, an opinion letter of qualified counsel
with respect to issues of substantive nonconsolidation of the Borrower and
confirming or reaffirming the “true sale” and “absolute transfer” of Receivables
under the Sale Agreement and, in the case of a transfer and release of Related
Transferred Receivables with respect to a Originator Disposition, with respect
to the creation and perfection of the security interest of the Borrower and the
Administrative Agent in the remaining Receivables of the applicable Originator);
and

(e) the Borrower shall have delivered to the Administrative Agent a report
demonstrating that none of the portfolio tests set forth in Section 8.01(s)
would have resulted in a Termination Event as of the most recent test date had
such portfolio tests been calculated without including such Related Transferred
Receivables and any other applicable Related Transferred Receivables previously
repurchased pursuant to this Section 2.04(b).

Notwithstanding anything in this Agreement or any other Related Document to the
contrary, the Borrower shall have no obligation to any Originator to reconvey
any Transferred Receivables to any Originator or any other Person in connection
with any Originator Disposition.

Section 2.05. Commitment Termination Date. Notwithstanding anything to the
contrary set forth herein, no Lender shall have any obligation to make any
Advances from and after the Commitment Termination Date.

Section 2.06. Interest; Charges.

(a) The Borrower shall pay interest to the Administrative Agent, for the ratable
benefit of the Lenders, with respect to the outstanding amount of each Revolving
Credit Advance made or maintained by each Lender, in arrears on each applicable
Settlement Date, (i) for each LIBOR Rate Advance outstanding from time to time,
at the applicable LIBOR Rate as in effect from time to time during the related
Settlement Period, and (ii) for each Index Rate Advance outstanding from time to
time, at the applicable Index Rate as in effect from time to time during the
related Settlement Period. The Borrower shall pay interest to the Administrative
Agent, for the benefit of the Swing Line Lender, with respect to the outstanding
amount of each Swing Line

 

Receivables Funding and Administration Agreement

 

9



--------------------------------------------------------------------------------

Advance, in arrears on each applicable Settlement Date, at the LIBOR Rate as in
effect from time to time during the related Settlement Period. Interest for each
Advance shall be calculated based upon actual days elapsed during the applicable
Settlement Period, for a 360 day year based upon actual days elapsed since the
last Settlement Date (or 365 or 366, as applicable, with respect to interest or
other amounts calculated by reference to the Index Rate). Unless a LIBOR Rate
Disruption Event shall have occurred, each Advance shall be a LIBOR Rate
Advance.

(b) So long as any Termination Event shall have occurred and be continuing, the
interest rates applicable to each Advance and any other unpaid Borrower
Obligation hereunder shall be increased by two percent (2.0%) per annum (such
increased rate, in each case, the “Default Rate”), and all outstanding Borrower
Obligations shall bear interest at the applicable Default Rate from the date of
such Termination Event until such Termination Event is waived or cured.

(c) The Administrative Agent is authorized to, and at its sole election may,
charge to the Borrower as Revolving Credit Advances and cause to be paid all
Fees, expenses, charges, costs, interest and principal, other than principal of
the Advances, owing by the Borrower under this Agreement or any of the other
Related Documents solely to the extent the Borrower fails to pay any such
amounts as and when due, and any charges so made shall constitute part of the
Outstanding Principal Amount hereunder even if such charges would cause the
aggregate balance of the Outstanding Principal Amount to exceed the Borrowing
Base.

Section 2.07. Fees.

(a) On the Closing Date, the Borrower shall pay to the Administrative Agent, for
the account of itself and the Lenders, as applicable, the fees set forth in the
Fee Letter that are payable on the Closing Date.

(b) From and after the Closing Date, as additional compensation for the Lenders,
the Borrower agrees to pay to Administrative Agent, for the ratable benefit of
such Lenders, monthly in arrears, on each Settlement Date prior to the
Commitment Termination Date and on the Commitment Termination Date, the accrued
and unpaid Unused Commitment Fee.

(c) On each Settlement Date, the Borrower shall pay to the Servicer or to the
Successor Servicer, as applicable, the Servicing Fee or the Successor Servicing
Fees and Expenses, respectively, in each case to the extent of available funds
therefor pursuant to Section 2.08.

Section 2.08. Application of Collections; Time and Method of Payments.

(a) Each Advance shall mature, and be payable, on the Facility Maturity Date (in
which case such Advance shall be payable in full).

(b) Prior to the Commitment Termination Date, any proceeds of Borrower
Collateral received by the Borrower or the Servicer shall be set aside and held
in trust by the Servicer for the payment of any accrued and unpaid Borrower
Obligations as provided in this Section 2.08. Any Collections not required to be
set aside prior to the Commitment Termination Date may be used by the Borrower
for the payment of the purchase price for new Receivables under the Sale
Agreement. On the Commitment Termination Date and on each day thereafter, the
Borrower shall cause the Servicer to set aside and hold in trust for the Secured
Parties all proceeds of Borrower Collateral received on such day and an
additional amount for the payment of any

 

Receivables Funding and Administration Agreement

 

10



--------------------------------------------------------------------------------

accrued and unpaid Borrower Obligations owed by the Borrower and not previously
paid by Borrower; provided that if the Administrative Agent has delivered a
Notice of Exclusive Control in accordance with the terms hereof, all proceeds of
Borrower Collateral received by the Administrative Agent shall be held by the
Administrative Agent or its designee for application pursuant to this
Section 2.08.

(c) From and after the Commitment Termination Date and on each Business Day on
which any Borrower Obligations are due for payment, the Borrower (and/or, if the
Administrative Agent has delivered a Notice of Exclusive Control, the
Administrative Agent to the extent that it has received proceeds of Borrower
Collateral), shall apply all proceeds of Borrower Collateral then available in
the following order of priority:

(i) first, to the extent then due and payable, to the payment of all Fees
accrued and unpaid through such date and all unreimbursed expenses of the
Administrative Agent which are reimbursable pursuant to the terms hereof;

(ii) second, if such Business Day is a Settlement Date, to the payment of
accrued and unpaid interest which is then due and payable in respect of the
Advances, pro rata based on the Commitments;

(iii) third, if the Servicer has been replaced as a result of the occurrence of
an Event of Servicer Termination and such Servicer is not an Affiliate of the
Parent, to the payment of the aggregate accrued and unpaid Servicing Fees
through such date payable to such replacement Servicer;

(iv) fourth, to the payment of any outstanding Advances then due and payable,
pro rata based on the Commitments; provided, that principal on Advances shall be
applied in the following order, to the payment of the Outstanding Principal
Amount of Advances, first, in respect of Swing Line Advances, and second, in
respect of Revolving Credit Advances, pro rata based on the Commitments;

(v) fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, to the payment of the Outstanding Principal Amount of all
other Advances, first, in respect of Swing Line Advances and second, in respect
of Revolving Credit Advances, pro rata based on the Commitments;

(vi) sixth, to the extent then due and payable, pro rata, to the payment of all
other obligations of the Borrower accrued and unpaid hereunder, including,
without limitation, the expenses of the Lenders reimbursable under
Section 12.04; and

(vii) seventh, to be paid to the account designated by the Borrower.

(d) Funding Excesses. If and to the extent a Funding Excess exists on any
Business Day, the Borrower shall deposit an amount equal to the amount of such
Funding Excess in the Agent Account by no later than 11:00 a.m. (New York time)
on the immediately succeeding Business Day, which amount shall be applied by the
Administrative Agent first, in immediate repayment of the outstanding amount of
Swing Line Advances (if any), and second, in immediate repayment of the
outstanding amount of Revolving Credit Advances.

 

Receivables Funding and Administration Agreement

 

11



--------------------------------------------------------------------------------

(e) To the extent that amounts on deposit in the Agent Account on any day are
insufficient to pay amounts due on such day in respect of the matured portion of
any Advances or any interest, Fees or any other amounts due and payable by the
Borrower hereunder, the Borrower shall pay, upon notice from the Administrative
Agent, the amount of such insufficiency to the Administrative Agent in Dollars,
in immediately available funds (for the account of the Administrative Agent, the
applicable Lenders, Affected Parties or Indemnified Persons) not later than
11:00 a.m. (New York time) on such day. Any such payment made on such date but
after such time shall be deemed to have been made on, and interest shall
continue to accrue and be payable thereon at the LIBOR Rate (in the case of
LIBOR Rate Advances) or the Index Rate (in all other cases), until the next
succeeding Business Day.

(f) At all times after the Administrative Agent shall have exercised its right
to delivery any Notices of Exclusive Control in accordance with the terms
hereof, the Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of the Borrower
hereunder, and the Borrower hereby irrevocably agrees that any and all such
payments shall be applied by the Administrative Agent in accordance with this
Section 2.08; provided, that the Borrower shall have no responsibility for the
allocation or disbursement of any such payments.

(g) All payments of principal of the Advances and all payments of interest, Fees
and other amounts payable by the Borrower hereunder shall be made in Dollars, in
immediately available funds. If any such payment becomes due on a day other than
a Business Day, the maturity thereof will be extended to the next succeeding
Business Day and interest thereon at the LIBOR Rate (in the case of LIBOR Rate
Advances) or Index Rate (in all other cases) shall be payable during such
extension. Payments received at or prior to 2:00 p.m. (New York time) on any
Business Day shall be deemed to have been received on such Business Day.
Payments received after 2:00 p.m. (New York time) on any Business Day or on a
day that is not a Business Day shall be deemed to have been received on the
following Business Day.

(h) Upon receipt of a notice in accordance with Section 7.03 of the Sale
Agreement, the Administrative Agent shall, if such amounts have not been applied
to the Borrower Obligations, segregate the Unrelated Amounts and the same shall
not be deemed to constitute Collections on Transferred Receivables.

(i) The Administrative Agent agrees that it will not deliver a Notice of
Exclusive Control unless a Trigger Event has occurred. From and after the
occurrence of a Trigger Event, the Administrative Agent may deliver a Notice of
Exclusive Control in its sole and absolute discretion. Following the delivery of
a Notice of Exclusive Control, the Administrative Agent will direct the
applicable Collection Account Bank and/or Concentration Account Bank to deliver
all available funds on deposit in each applicable Account to the Agent Account
or such other account designated by the Administrative Agent. Any amounts
received by the Administrative Agent may be applied by the Administrative Agent
to Borrower Obligations that are then due and payable in accordance with the
priority of payments set forth in this Section 2.08. If, on any day, the
Administrative Agent receives any amounts in connection with the delivery of a
Notice of Exclusive Control that are in excess of Borrower Obligations that are
then due and owing, the Administrative Agent may in its sole and absolute
discretion (x) retain from such amounts an amount equal to those Borrower
Obligations (other than the Outstanding Principal Amount) that have accrued but
are not then due and payable (such amounts shall be retained for application in
accordance with the priority of payments set forth in this Section 2.08 on the
next Settlement Date) and/or (y) if a Termination Event is continuing, retain
Collections and other proceeds of Collateral in an amount necessary to cash
collateralize 105% of the Borrower Obligations (or such lower amount as the
Administrative Agent may designate). After giving effect to any retention
pursuant to the immediately preceding sentence, the Administrative Agent shall
pay any other amounts received by the Administrative Agent to an account
designated by the Borrower.

 

Receivables Funding and Administration Agreement

 

12



--------------------------------------------------------------------------------

Section 2.09. Illegality. If after the date hereof any Lender shall determine
that the introduction of any Requirement of Law, or any change in any
Requirement of Law or in the interpretation or administration thereof, has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make LIBOR
Rate Advances, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, the obligation of that Lender to make LIBOR Rate
Advances shall be suspended until such Lender shall have notified the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Advance, the Borrower shall prepay in full
all LIBOR Rate Advances of such Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if such
Lender may lawfully continue to maintain such LIBOR Rate Advances to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Advances, together with any amounts required to be paid in connection
therewith pursuant to Section 2.11.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Advances has
been terminated, the Borrower may elect, by giving notice to such Lender through
the Administrative Agent that all Advances which would otherwise be made by any
such Lender as LIBOR Rate Advances shall be instead Index Rate Advances.

(c) Before giving any notice to the Administrative Agent pursuant to this
Section 2.09, the affected Lender shall designate a different Lending Office
with respect to its LIBOR Rate Advances if such designation will avoid the need
for giving such notice or making such demand and will not, in the judgment of
the Lender, be illegal or otherwise disadvantageous to the Lender.

Section 2.10. Increased Costs and Reduction of Return.

(a) If any Lender shall determine that, due to either (i) the introduction of,
or any change in, or in the interpretation of, any Requirement of Law or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the date hereof, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any LIBOR Rate Advances, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender (with a copy of such demand to Administrative Agent), pay to
Administrative Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender pursuant to this
clause (a) for any increased costs incurred more than 180 days prior to the date
that such Lender notifies the Borrower, in writing of the increased costs and of
such Lender’s intention to claim compensation thereof; provided, further, that
if the circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Receivables Funding and Administration Agreement

 

13



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Commitments, loans, credits or obligations
under this Agreement, then, within thirty (30) days of demand of such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender (or the entity controlling the Lender) for
such increase; provided, that the Borrower shall not be required to compensate
any Lender pursuant to this clause (b) for any amounts incurred more than 180
days prior to the date that such Lender notifies the Borrower, in writing of the
amounts and of such Lender’s intention to claim compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in a Requirement of Law under
subsection (a) above and/or a change in Capital Adequacy Regulation under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued.

(d) Each of the Administrative Agent and each Affected Party agrees that, upon
the occurrence of any event giving rise to the operation of this Section 2.11 or
entitling any such party to receive additional amounts under Section 13.01 with
respect to such Lender, it will, if requested by the Borrower, and to the extent
permitted by law or by the relevant Governmental Authority, endeavor in good
faith to avoid or minimize the increase in costs, reduction in payments, or
payment of additional amounts resulting from such event (including endeavoring
to change its lending office) so long as such avoidance or minimization can be
made in such a manner that such Lender, in its sole determination, suffers no
economic, legal or regulatory disadvantage.

Section 2.11. Funding Losses. The Borrower agrees to reimburse each Lender and
to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Advance (including payments made after any
acceleration thereof);

 

Receivables Funding and Administration Agreement

 

14



--------------------------------------------------------------------------------

(b) the failure of the Borrower to borrow, continue or convert an Advance after
the Borrower has given (or is deemed to have given) a Borrowing Request;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 2.02; or

(d) the prepayment (including pursuant to Section 2.03) of a LIBOR Rate Advance
on a day which is not the last day of the Interest Period with respect thereto;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Advances hereunder or from
fees payable to terminate the deposits from which such funds were obtained;
provided that, with respect to the expenses described in clauses (c) and
(d) above, such Lender shall have notified the Administrative Agent of any such
expense within two (2) Business Days of the date on which such expense was
incurred. Solely for purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 2.11 and under Section 2.10(a): each LIBOR Rate
Advance made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR Rate
used in determining the interest rate for such LIBOR Rate Advance by a matching
deposit or other borrowing in the interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Rate Advance is in
fact so funded.

Section 2.12. Inability to Determine Rates. If the Administrative Agent shall
have determined in good faith that a LIBOR Rate Disruption Event shall have
occurred, the Administrative Agent will forthwith give notice of such
determination to the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Advances hereunder shall be suspended
until the Administrative Agent revokes such notice in writing. Upon receipt of
such notice, the Borrower may revoke any Borrowing Request then submitted by it.
If the Borrower does not revoke such notice, such Advances shall be Index Rate
Advances.

Section 2.13. Reserves on LIBOR Rate Advances. The Borrower shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Advances equal to actual costs of such reserves allocated to
such Advance by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Advance provided the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from the Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Settlement Date,
such additional interest shall be payable fifteen (15) days from receipt of such
notice.

Section 2.14. Non-Funding Lenders.

(a) If a Lender becomes a Non-Funding Lender, then, so long as such Lender
remains a Non-Funding Lender in accordance with clause (c) below,
notwithstanding any other provisions of this Agreement, any amount paid by the
Borrower for the account of such Non-Funding Lender under this Agreement
(whether on account of Advances, interest, Fees, indemnity payments or other
amounts) will not be paid or distributed to such Non-Funding Lender, but will,
so long as such Lender is a Non-Funding Lender, instead be retained by the
Administrative Agent in a segregated non-interest bearing account (the
“Non-Funding Lender

 

Receivables Funding and Administration Agreement

 

15



--------------------------------------------------------------------------------

Account”), until the Termination Date and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority (and the Non-Funding Lender
shall have no claims against the Borrower, the Administrative Agent or any
Lender for making such redirected payments): first, to the payment of any
amounts, if any, due and owing by such Non-Funding Lender to the Administrative
Agent under this Agreement, together with interest thereon owing at the Index
Rate; second, to the payment of interest due and payable to the Other Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them; third, to the payment of fees then due and payable to the Other
Lenders, ratably among them in accordance with the amounts of such fees then due
and payable to them; fourth, if as of any Settlement Date the Advances of any
Other Lender exceeds its Pro Rata Share (as determined without giving effect to
the proviso in the definition thereof) of the total Advances, to repay the
Advances of each such Other Lender in the amount necessary to eliminate such
excess, pro rata based on the Advances of the Other Lenders; fifth, to make any
other mandatory reductions of the Advances of the Other Lenders required under
Section 2.08, pro rata based on the Advances of such Other Lenders; sixth, to
the ratable payment of other amounts then due and payable to the Other Lenders;
and seventh, to pay any interest, Advances or other amounts owing under this
Agreement to such Non-Funding Lender in the order of priority set forth in
Section 2.08(c) hereof or as a court of competent jurisdiction may otherwise
direct; provided that funds shall be redirected from the Non-Funding Lender
Account to pay amounts owed under clauses second through sixth solely after
application of other funds on deposit in the Agent Account and only to the
extent that such other funds are insufficient to make such payments. Any funds
redirected from the Non-Funding Lender Account to make payments under clauses
second through sixth above shall not be deemed to be payment by the Borrower for
purposes of determining whether a Termination Event has occurred and shall not
discharge any obligations of the Borrower to make such payment. To the extent
that any Other Lenders have been paid with amounts redirected from the
Non-Funding Lender Account, the Non-Funding Lender shall, from and after payment
in full of all interest, Advances and other amounts owed to the Other Lender, be
subrogated to the rights of the Other Lenders to the extent of any such payments
from the Non-Funding Lender Account under clause seventh above.

(b) Notwithstanding clause (a) above, the Administrative Agent shall be
authorized at any time that any Commitments remain outstanding, at its sole and
absolute discretion, after payment of any amounts owed under clause first of the
first sentence of clause (a) above, to (i) retain amounts in any Non-Funding
Lender Account in an amount up to the related Non-Funding Lender’s unfunded
Commitment and (ii) use any portion of such retained amounts to pay such
Non-Funding Lender’s funding obligations hereunder. Upon any such unfunded
obligations owing by a Non-Funding Lender becoming due and payable, the
Administrative Agent shall be authorized to use the amounts in a Non-Funding
Lender’s Non-Funding Lender Account to make such payment on behalf of such
Non-Funding Lender. Upon the termination of all Commitments, any amounts in any
Non-Funding Lender Account shall be applied in accordance with the first
sentence of clause (a) above.

(c) If the Borrower and the Administrative Agent agree in writing in their
discretion that a Non-Funding Lender should no longer be deemed to be a
Non-Funding Lender, the Administrative Agent will so notify the other parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.14(a)), such Non-Funding Lender shall, to the extent applicable,
purchase such portion of outstanding Advances of the Other Lenders and/or make
such other adjustments as the Administrative Agent may determine to be necessary
to cause the Advances of all of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such

 

Receivables Funding and Administration Agreement

 

16



--------------------------------------------------------------------------------

Lender will cease to be a Non-Funding Lender, provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Non-Funding Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, such notification will not constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Non-Funding
Lender.

Section 2.15. Register; Registered Obligations.

(a) Register. The Administrative Agent, acting as a non-fiduciary agent of the
Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.15, shall establish and maintain at its address
referred to in Section 12.01 (or at such other address as the Administrative
Agent may notify the Borrower) (i) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
the Swing Line Lender and each Lender in the Revolving Credit Advances, the
Swing Line Advances, each of their obligations under this Agreement to
participate in the each Revolving Credit Advance, Swing Line Advance and any
assignment of any such interest, obligation or right and (ii) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders (and each change thereto pursuant to Sections
12.01 and 12.02), (2) the Revolving Commitment of each Lender, (3) the amount of
each Revolving Credit Advance and each funding of any participation described in
clause (i) above, (4) the amount of any principal or interest due and payable or
paid, and (5) any other payment received by the Administrative Agent from the
Borrower and its application to the Borrower Obligations. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(b) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Advances (including any notes evidencing such Advances)
are registered obligations, the right, title and interest of the Lenders and
their assignees in and to such Advances, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.15
and Section 12.02 shall be construed so that the Advances are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the IRC and any related regulations (and any successor
provisions).

Section 2.16. Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article II shall deliver to the Borrower (with a
copy to Administrative Agent) a certificate setting forth in reasonable detail
the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.

 

Receivables Funding and Administration Agreement

 

17



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01. Conditions to Effectiveness of Agreement. This Agreement shall not
be effective until the date on which each of the following conditions have been
satisfied, in the reasonable discretion of, or waived in writing by, the Lenders
and the Administrative Agent (such date, the “Closing Date”):

(a) Funding Agreement; Other Related Documents. This Agreement and (to the
extent requested by the Lenders) the Notes shall have been duly executed by, and
delivered to, the parties hereto and the Lenders and the Administrative Agent
shall have received such other documents, instruments, agreements and legal
opinions that are listed in the Schedule of Documents, each in form and
substance reasonably satisfactory to each Lender and the Administrative Agent.

(b) Approvals. The Lenders and the Administrative Agent shall have received
satisfactory evidence that the Borrower, the Servicer and the Originators have
obtained all required consents and approvals of all Persons, including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Related Documents and the consummation of the
transactions contemplated hereby or thereby.

(c) Compliance with Laws. The Borrower and the Transaction Parties shall be in
compliance with all applicable foreign, federal, state and local laws and
regulations, including, without limitation, those specifically referenced in
Section 5.01(a), except to the extent noncompliance could not reasonably be
expected to result in a Material Adverse Effect.

(d) Payment of Fees. The Borrower shall have paid all fees required to be paid
by it on the Closing Date, including all fees required hereunder and under the
Fee Letter, and shall have reimbursed the Administrative Agent for all
reasonable fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Related Documents, including the Administrative
Agent’s reasonable legal and audit expenses, and other reasonable document
preparation costs.

(e) Representations and Warranties. Each representation and warranty by the
Borrower and each other Transaction Party contained herein and in each other
Related Document shall be true and correct in all material respects (it being
understood that the materiality threshold referenced above shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification) as of the Closing Date, except to
the extent that such representation or warranty expressly relates solely to an
earlier date.

(f) No Termination Event. No Incipient Termination Event or Termination Event
shall have occurred and be continuing or would result after giving effect to any
of the transactions contemplated on the Closing Date.

Section 3.02. Conditions Precedent to All Advances. No Lender shall be obligated
to make any Advances hereunder (including the initial Advances but excluding
Advances made pursuant to Section 2.01(b)(iii)) on any date if, as of the date
thereof:

(a) any representation or warranty of the Borrower, the Servicer or any other
Transaction Party contained herein or in any of the other Related Documents
shall be untrue or incorrect in any material respect as of such date, either
before or after giving effect to the Advances to be made on such date and to the
application of the proceeds therefrom, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted by this Agreement;

(b) any event shall have occurred, or would result from the making of such
Advances or from the application of the proceeds therefrom, that constitutes an
Incipient Termination Event or a Termination Event;

 

Receivables Funding and Administration Agreement

 

18



--------------------------------------------------------------------------------

(c) the Commitment Termination Date shall have occurred;

(d) either before or after giving effect to such Advance and to the application
of the proceeds therefrom, a Funding Excess would exist; or

(e) on or prior to such date, the Borrower or the Servicer shall have failed to
deliver any Report required to be delivered in accordance with Section 5.02
hereof or the Sale Agreement and such failure shall be continuing.

The delivery by the Borrower of a Borrowing Request and the acceptance by the
Borrower of the funds from the related Borrowing on any Advance Date shall be
deemed to constitute, as of any such Advance Date, as the case may be, a
representation and warranty by the Borrower that the conditions in this
Section 3.02 have been satisfied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. To induce each
Lender to make Advances from time to time and the Administrative Agent to take
any action required to be performed by it hereunder, the Borrower makes the
following representations and warranties to each Lender and the Administrative
Agent on the Closing Date and each Advance Date, each and all of which shall
survive the execution and delivery of this Agreement.

(a) Existence; Compliance with Law. The Borrower (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation, is a “registered organization” as defined in the
UCC of such jurisdiction and is not organized under the laws of any other
jurisdiction; (ii) is duly qualified to conduct business and is in good standing
in each other jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification except where the failure to
so qualify or be in good standing could not reasonably be expected to result in
a Material Adverse Effect; (iii) has the requisite power and authority and the
legal right to own, pledge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease, and to conduct its
business, in each case, as now, heretofore and proposed to be conducted;
(iv) has all licenses, permits, consents or approvals from or by, and has made
all filings with, and has given all notices to, all Governmental Authorities
having jurisdiction, to the extent required for such ownership, operation and
conduct; (v) is in compliance with the terms of its limited liability company
agreement; and (vi) is in compliance with all applicable provisions of law,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) Executive Offices; Collateral Locations; Corporate or Other Names; FEIN. The
state of organization and the organization identification number of the Borrower
and current location of the Borrower’s chief executive office, principal place
of business, other offices, the premises within which any Records are stored or
located, and the locations of the Records are set forth in Schedule 4.01(b).
Since the Borrower’s date of formation, the Borrower has not been known as or
used any fictitious or trade name. In addition, Schedule 4.01(b) lists the
federal employer identification number of the Borrower.

 

Receivables Funding and Administration Agreement

 

19



--------------------------------------------------------------------------------

(c) Power, Authorization, Enforceable Obligations. The execution, delivery and
performance by the Borrower of this Agreement and the other Related Documents to
which it is a party, and the creation and perfection of all Liens and ownership
interests provided for herein and therein: (i) are within the Borrower’s limited
liability company power; (ii) have been duly authorized by all necessary or
proper actions; (iii) do not contravene any provision of the Borrower’s
certificate of formation or limited liability company agreement; (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any material indenture, mortgage,
deed of trust, lease, agreement or other instrument to which the Borrower or any
other Transaction Party is a party or by which the Borrower or any of the
property of the Borrower or any other Transaction Party is bound; (vi) except as
set forth in the Related Documents, do not result in the creation or imposition
of any Adverse Claim upon any of the property of the Borrower or any other
Transaction Party; and (vii) do not require the consent or approval of any
Governmental Authority or any other Person, except those which have been duly
obtained. The exercise by each of the Borrower, the Lenders or the
Administrative Agent of any of its rights and remedies under any Related
Document to which it is a party do not require the consent or approval of any
Governmental Authority or any other Person, except those which will have been
duly obtained. Each of the Related Documents to which the Borrower is a party
shall have been duly executed and delivered by the Borrower and each such
Related Document shall then constitute a legal, valid and binding obligation of
the Borrower enforceable against it in accordance with its terms except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in proceeding
in equity or law).

(d) No Litigation. No Litigation is pending or, to the actual knowledge of the
Borrower, overtly threatened in writing against the Borrower that (i) challenges
the Borrower’s right or power to enter into or perform any of its obligations
under the Related Documents to which it is a party, or the validity or
enforceability of any Related Document or any action taken thereunder,
(ii) seeks to prevent the transfer, sale, pledge or contribution of any
Receivable or the consummation of any of the transactions contemplated under
this Agreement or the other Related Documents, or (iii) is reasonably likely to
be adversely determined and, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

(e) Solvency. After giving effect to the sale or contribution of Receivables and
the Advances to be made on such date and to the application of the proceeds
therefrom, the Borrower is and will be Solvent.

(f) Material Adverse Effect. Since the date of the Borrower’s organization,
(i) the Borrower has not incurred any obligations, contingent or non-contingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments, other than in connection with the transaction
contemplated by the Related Documents, (ii) no contract, lease or other
agreement or instrument has been entered into by the Borrower or has become
binding upon the Borrower’s assets, other than in connection with the Related
Documents and (iii) the Borrower is not in default under any material contract,
lease or other agreement or instrument to which the Borrower is a party. Since
the date of the Borrower’s formation, no event has occurred with respect to the
Borrower that alone or together with other events could reasonably be expected
to have a Material Adverse Effect.

(g) Ownership of Property; Liens. None of the properties and assets (including
the Transferred Receivables) of the Borrower are subject to any Adverse Claims
other than Permitted Encumbrances not attaching to Transferred Receivables, and
there are no facts, circumstances or conditions known to the Borrower that may
result in (i) with respect to the Transferred

 

Receivables Funding and Administration Agreement

 

20



--------------------------------------------------------------------------------

Receivables, any Adverse Claims (including Adverse Claims arising under
environmental laws) and (ii) with respect to its other properties and assets,
any Adverse Claims (including Adverse Claims arising under environmental laws)
other than Permitted Encumbrances. The Borrower has received all assignments,
bills of sale and other documents, and has duly effected all recordings, filings
and other actions necessary to establish, protect and perfect the Borrower’s
right, title and interest in and to the Transferred Receivables and its other
properties and assets. No effective financing statement or other similar
instrument is of record in any filing office listing the Borrower or any
Originator as debtor and covering any of the Transferred Receivables or other
Borrower Collateral except with respect to the Liens granted to the
Administrative Agent hereunder, and the Liens granted to the Administrative
Agent pursuant to Section 7.01 are and will be at all times fully perfected
first priority Liens in and to the Transferred Receivables and other Borrower
Collateral.

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
The Borrower has no Subsidiaries, and is not engaged in any joint venture or
partnership with any other Person. The Borrower has no Investments in any Person
other than Permitted Investments. The Member is the only member of the Borrower.
There are no outstanding rights to purchase or options, warrants or similar
rights or agreements pursuant to which the Borrower may be required to issue,
sell, repurchase or redeem some or all of its membership interests. Other than
the Subordinated Loans, the Debt outstanding under this Agreement and Debt in
respect of netting services, overdraft protections and otherwise in connection
with its deposit accounts that is incurred in the ordinary course of business,
the Borrower has no outstanding Debt on the Closing Date.

(i) Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by the Borrower have
in each case been filed with the appropriate Governmental Authority and all
Charges have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid), excluding Charges or
other amounts being contested in accordance with Section 5.01(e), unless the
failure to file any such return, report or statement, or the failure to pay any
such charges or fine, penalty, interest, late charge or loss, could reasonably
not be expected to have a Material Adverse Effect.

(j) Full Disclosure. All information furnished by or on behalf of the Borrower
to the Administrative Agent, the Swing Line Lender or any other Lender in
connection with this Agreement or any other Related Document when taken as a
whole is true and accurate in every material respect, and no such information
contains any untrue statement of a material fact or omitted, omits or will omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.

(k) ERISA. Except as would not have a Material Adverse Effect: (i) each
Transaction Party and each ERISA Affiliate is in compliance with the applicable
provisions of ERISA and of the Code relating to Plans; (ii) no Reportable Event
or non-exempt Prohibited Transaction has occurred or is reasonably expected to
occur with respect to any Plan; (iii) there has been no determination that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (iv) no Lien in
favor of the PBGC or any Single Employer Plan has been imposed upon any
Transaction Party or any ERISA Affiliate that remains unsatisfied; (v) no
Transaction Party and no ERISA Affiliate has received from the PBGC or a plan
administrator any notice relating to an intention to terminate any Single
Employer Plan or to appoint a trustee to administer any Single Employer

 

Receivables Funding and Administration Agreement

 

21



--------------------------------------------------------------------------------

Plan under Section 4042 of ERISA; (vi) no Transaction Party and no ERISA
Affiliate has incurred any Withdrawal Liability that remains unsatisfied; and
(vii) no Transaction Party and no ERISA Affiliate has received any notice
concerning the imposition of Withdrawal Liability or any determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization,
terminated or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

(l) Brokers. No broker or finder acting on behalf of the Borrower was employed
or utilized in connection with this Agreement or the other Related Documents or
the transactions contemplated hereby or thereby and the Borrower has no
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

(m) Margin Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security,” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). The Borrower owns no Margin Stock, and no portion of the
proceeds of the Advances made hereunder will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Debt that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any portion of such
proceeds to be considered a “purpose credit” within the meaning of Regulations
T, U or X of the Federal Reserve Board. The Borrower will not take or permit to
be taken any action that might cause any Related Document to violate any
regulation of the Federal Reserve Board.

(n) Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.

(o) Government Regulation. The Borrower is not required to be registered an
“investment company” within the meaning of the Investment Company Act.

(p) Nonconsolidation. The Borrower has at all times operated and conducted its
affairs in accordance with Section 5.01(i).

(q) Deposit and Disbursement Accounts. Schedule 4.01(q) lists all banks and
other financial institutions at which the Borrower maintains deposit or other
bank accounts as of the Closing Date, including any Account, and such schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor. Each Account constitutes a
deposit account within the meaning of the applicable UCC. The Borrower (or the
Servicer on its behalf) has delivered to the Administrative Agent a fully
executed Collection Account Agreement with respect to each Collection Account.
No Account is in the name of any person other than the Borrower or the
Administrative Agent, and the Borrower has not consented to any Bank following
the instructions of any Person other than the Administrative Agent. Accordingly,
the Administrative Agent has a first priority perfected security interest in
each Account, and all funds on deposit therein.

 

Receivables Funding and Administration Agreement

 

22



--------------------------------------------------------------------------------

(r) Transferred Receivables.

(i) Transfers. Each Transferred Receivable was purchased by or contributed to
the Borrower on the relevant Transfer Date pursuant to the Sale Agreement.

(ii) Eligibility. Each Transferred Receivable designated as an Eligible
Receivable in each Report constitutes an Eligible Receivable as of the date
specified in such Report.

(iii) No Material Adverse Effect. The Borrower has no actual knowledge of any
fact (including any defaults by the Obligor thereunder on any other Receivable)
that would cause it or should have caused it to expect that any payments on any
Transferred Receivable designated as an Eligible Receivable in any Report will
not be paid in full when due.

(iv) Nonavoidability of Transfers. The Borrower shall (1) have purchased each
Sold Receivable from the applicable Originator for cash consideration or with
the proceeds of a Subordinated Loan and (2) have accepted assignment of any
Eligible Receivables transferred pursuant to clause (b) of Section 4.04 of the
Sale Agreement, in each case in an amount that constitutes fair consideration
and reasonably equivalent value therefor. No Sale has been made for or on
account of an antecedent debt owed by any Originator to the Borrower and no such
Sale is or may be avoidable or subject to avoidance under any bankruptcy laws,
rules or regulations.

(s) Assignment of Interest in Related Documents. The Borrower’s interests in, to
and under the Receivables Sale and Servicing Agreement and each Originator
Support Agreement, if any, have been assigned by the Borrower to the
Administrative Agent (for the benefit of itself and the Lenders) as security for
the Borrower Obligations.

(t) Notices to Obligors. Each Obligor of Transferred Receivables has been
directed to remit all payments with respect to such Receivables for deposit in a
Lockbox or Collection Account.

(u) Representations and Warranties in Other Related Documents. Each of the
representations and warranties of the Borrower contained in the Related
Documents (other than this Agreement) is true and correct in all material
respects and the Borrower hereby makes each such representation and warranty to,
and for the benefit of, the Lenders and the Administrative Agent as if the same
were set forth in full herein.

(v) Supplementary Representations.

(i) Receivables; Accounts. (A) Each Transferred Receivable constitutes an
“account” or a “general intangible” within the meaning of the applicable UCC,
and (B) each Account constitutes a “deposit account” within the meaning of the
applicable UCC.

(ii) Creation of Security Interest. The Borrower owns and has good and
marketable title to the Transferred Receivables, Accounts and Lockboxes, free
and clear of any Adverse Claim other than Permitted Encumbrances. The Agreement
creates a valid and continuing security interest (as defined in the applicable
UCC) in the Transferred Receivables, Accounts and Lockboxes in favor of the
Administrative Agent (on behalf of itself and the other Secured Parties), which
security interest is prior to all other Adverse Claims and is enforceable as
such as against any creditors of and purchasers from the Borrower.

 

Receivables Funding and Administration Agreement

 

23



--------------------------------------------------------------------------------

(iii) Perfection. (A) The Borrower has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law and entered into Account Agreements in order
to perfect the sale of the Transferred Receivables from the Originators to the
Borrower pursuant to the Sale Agreement and the security interest granted by the
Borrower to the Administrative Agent (on behalf of itself and the other Secured
Parties) in such Receivables hereunder; and (B) With respect to each Account,
the Borrower has delivered to the Administrative Agent (on behalf of itself and
the other Secured Parties), a fully executed Account Agreement pursuant to which
the applicable Bank has agreed to comply with all instructions given by the
Administrative Agent with respect to all funds on deposit in the Accounts and
the related Lockboxes, without further consent by the Borrower, the Servicer or
any Originator.

(iv) Priority. Other than (x) the transfer of Receivables by the Originators to
the Borrower pursuant to the Sale Agreement, (y) the grant of security interest
by the Borrower to the Administrative Agent (on behalf of itself and the other
Secured Parties) in any such Transferred Receivables and (z) such other security
interests granted or incurred by the Originators on any Receivables that are
released automatically upon the transfer thereof to the Borrower, the Accounts
and the Lockboxes hereunder, neither the Borrower nor any Originator has
pledged, assigned, sold, conveyed, or otherwise granted a security interest in
any of the Transferred Receivables, the Accounts and the Lockboxes to any other
Person. Neither the Borrower nor any Originator has authorized, or is aware of,
any filing of any financing statement against the Borrower or any Originator
that include a description of collateral covering the Transferred Receivables or
any other Borrower Collateral, other than any financing statement filed pursuant
to the Sale Agreement and this Agreement or financing statements that have been
validly terminated or amended prior to the Closing Date or in respect of which
the related security interest is released automatically upon the transfer of the
related property to the Borrower. As of the Closing Date, the Borrower does not
have actual knowledge of any judgment, ERISA or tax lien filings against either
the Borrower or any Originator. None of the Accounts or Lockboxes is in the name
of any Person other than the Borrower or the Administrative Agent. Neither the
Borrower, the Servicer or any Originator has consented to any Bank complying
with instructions of any person other than the Administrative Agent.

(v) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(v) and Section 5.01(f) shall be continuing, and
remain in full force and effect until the Termination Date.

ARTICLE V.

GENERAL COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants of the Borrower. The Borrower covenants and
agrees that from and after the Closing Date and until the Termination Date:

(a) Compliance with Agreements and Applicable Laws. The Borrower shall
(i) perform each of its obligations under this Agreement and the other Related
Documents and (ii) comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, except, solely with respect to
this clause (ii), where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

 

Receivables Funding and Administration Agreement

 

24



--------------------------------------------------------------------------------

(b) Maintenance of Existence and Conduct of Business. The Borrower shall: (i) do
or cause to be done all things necessary to preserve and keep in full force and
effect its limited liability company existence and its rights and franchises;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance with (1) the terms of its
limited liability company agreement, (2) Section 5.01(i) and (3) the assumptions
set forth in each opinion letter of Jones Day with respect to issues of
substantive consolidation and true sale/absolute transfer; and (iii) at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, including all licenses, permits, charters
and registrations, except where the failure to maintain such licenses, permits,
charters or registrations could not reasonably be expected to have a Material
Adverse Effect.

(c) Deposit of Collections. The Borrower shall deposit or cause to be deposited
promptly into a Collection Account or the Concentration Account, and in any
event no later than the second Business Day after receipt thereof, all
Collections it may receive with respect to any Transferred Receivable, including
any amounts held in the Operating Account.

(d) Use of Proceeds. The Borrower shall utilize the proceeds of the Advances
made hereunder solely for (i) the repayment of Advances made hereunder and the
payment of any fees due hereunder, (ii) the purchase of Receivables from the
Originators pursuant to the Sale Agreement, (iii) the payment of distributions
to the Member, (iv) the payment of the aggregate outstanding principal amount
of, and accrued and unpaid interest on the Subordinated Loans, and (v) the
payment of taxes, legal fees, administrative fees or Servicing Fees or expenses
to the Servicer or routine administrative or operating expenses, in each case
only as expressly permitted by and in accordance with the terms of this
Agreement and the other Related Documents.

(e) Payment and Performance of Charges and other Obligations.

(i) Subject to Section 5.01(e)(ii), the Borrower shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.

(ii) The Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.01(e)(i);
provided, that (A) adequate reserves with respect to such contest are maintained
on the books of the Borrower, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) no material
portion of the Borrower Collateral becomes subject to forfeiture or loss as a
result of such contest and (D) no Lien shall be imposed to secure payment of
such charges or claims other than inchoate tax liens.

(f) Borrower to Maintain Perfection and Priority. In order to evidence the
interests of the Administrative Agent and the Lenders under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or
advisable (including, such actions as are reasonably requested

 

Receivables Funding and Administration Agreement

 

25



--------------------------------------------------------------------------------

by the Administrative Agent) to maintain and perfect, as a first-priority
interest, the Administrative Agent’s (on behalf of itself and the other Secured
Parties) security interest in the Transferred Receivables and other Borrower
Collateral pledged to the Administrative Agent (on behalf of itself and the
other Secured Parties) hereunder. The Borrower shall, from time to time and
within the time limits established by law, prepare and present to the
Administrative Agent upon request for the Administrative Agent’s authorization
and approval all financing statements, amendments or continuations or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
(on behalf of itself and the other Secured Parties) security interest in the
Receivables and all other collateral pledged to the Administrative Agent (on
behalf of itself and the other Secured Parties) pursuant to this Agreement as a
first-priority interest. Notwithstanding anything else in the Related Documents
to the contrary, neither the Borrower, the Servicer, nor any Originator, shall
have any authority to file a termination, partial termination, release, partial
release or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Administrative Agent (such consent not to be unreasonably withheld).

(g) Maintenance of Limited Liability Company Agreement. The Borrower shall
maintain its limited liability company agreement in conformity with this
Agreement, such that its limited liability company agreement, at all times that
this Agreement is in effect, provides for not less than ten (10) days’ prior
written notice to the Administrative Agent of the replacement or appointment of
any manager that is to serve as an Independent Manager for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that the Administrative Agent shall have determined in its
reasonable judgment that the designated Person satisfies the criteria set forth
in the definition herein of “Independent Manager.”

(h) Appointment of Independent Manager. The Borrower shall give the
Administrative Agent prompt written notice of the decision to appoint a new
director of the Borrower as the “Independent Manager” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.”

(i) Nonconsolidation. The Borrower shall conduct its activities at all times so
that the following facts are true and correct in all material respects at all
times:

(i) the Borrower is a limited purpose limited liability company whose activities
are restricted in its limited liability company agreement to those activities
expressly permitted hereunder and under the other Related Documents and the
Borrower has not engaged, and does not presently engage, in any business or
other activity other than those activities expressly permitted hereunder and
under the other Related Documents, nor has the Borrower entered into any
agreement other than this Agreement, the other Related Documents to which it is
a party and, with the prior written consent of the Administrative Agent, any
other agreement necessary to carry out more effectively the provisions and
purposes hereof or thereof;

(ii) the Borrower has duly appointed a board of managers and its business is
managed solely by its own officers and managers, each of whom when acting for
the Borrower shall be acting solely in his or her capacity as an officer or
manager of the Borrower and not as an officer, director, manager, employee or
agent of any member of the Parent Group;

 

Receivables Funding and Administration Agreement

 

26



--------------------------------------------------------------------------------

(iii) (A) Borrower shall compensate all consultants and agents directly or
indirectly through reimbursement of the Member, from its own funds, for services
provided to the Borrower by such consultants and agents and, to the extent any
consultant or agent of the Borrower is also a consultant or agent of such member
of the Parent Group on a basis which reflects the respective services rendered
to the Borrower and such member of the Parent Group and (B) Borrower shall not
have any employees;

(iv) Borrower shall pay its own incidental administrative costs and expenses
from its own funds, and shall allocate all other shared overhead expenses
(including, without limitation, telephone and other utility charges, the
services of shared consultants and agents, and reasonable legal and auditing
expenses) which are not reflected in the Servicing Fee, and other items of cost
and expense shared between the Borrower and the Member on the basis of actual
use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use or the value of
services rendered; except as otherwise expressly permitted hereunder, under the
other Related Documents and under the Borrower’s organizational documents, no
member of the Parent Group (A) pays the Borrower’s expenses, (B) guarantees the
Borrower’s obligations, or (C) advances funds to the Borrower for the payment of
expenses or otherwise;

(v) other than as contemplated under the Related Documents, the Borrower engages
and has engaged in no intercorporate transactions with any member of the Parent
Group;

(vi) the Borrower maintains records and books of account separate from that of
each member of the Parent Group, holds regular meetings of its board of managers
and otherwise observes limited liability company formalities;

(vii) (A) the financial statements, the books and records of the Borrower and
each member of the Parent Group reflect the separate existence of the Borrower
and (B) the consolidated financial statements of the Parent Group shall contain
disclosure to the effect that the Borrower’s assets are not available to the
creditors of any member of the Parent Group;

(viii) except as contemplated under the Related Documents, (A) the Borrower
maintains its assets separately from the assets of each member of the Parent
Group (including through the maintenance of separate bank accounts and except
for any Records to the extent necessary to assist the Servicer in connection
with the servicing of the Transferred Receivables), (B) the Borrower’s funds
(including all money, checks and other cash proceeds) and assets, and records
relating thereto, have not been and are not commingled with those of any member
of the Parent Group and (C) the separate creditors of the Borrower will be
entitled, on the winding-up of the Borrower, to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Member;

(ix) the Borrower shall respond to any inquiries with respect to ownership of a
Transferred Receivable by stating that it is the owner of such Transferred
Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Secured Parties;

 

Receivables Funding and Administration Agreement

 

27



--------------------------------------------------------------------------------

(x) the Borrower does not act as agent for any member of the Parent Group, but
instead presents itself to the public as a legal entity separate from each such
member and independently engaged in the business of purchasing and financing
Receivables;

(xi) the Borrower maintains at least one Independent Manager;

(xii) the limited liability company agreement of the Borrower requires the
affirmative vote of each independent manager before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Borrower;

(xiii) Borrower shall maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its members and
board of managers;

(xiv) Borrower shall not hold out credit as being available to satisfy
obligations of others;

(xv) Borrower shall not acquire obligations or Stock of any member of the Parent
Group;

(xvi) Borrower shall correct any known misunderstanding regarding its separate
legal identity; and

(xvii) Borrower shall remain Solvent.

Section 5.02. Reporting Requirements of the Borrower. The Borrower hereby agrees
that from and after the Closing Date until the Termination Date, it shall
furnish or cause to be furnished to the Administrative Agent and the Lenders the
financial statements, notices, reports and other information at the times, to
the Persons and in the manner set forth in Annex 5.02.

Section 5.03. Negative Covenants of the Borrower. The Borrower covenants and
agrees that, without the prior written consent of the Requisite Lenders and the
Administrative Agent, from and after the Closing Date until the Termination
Date:

(a) Sale of Membership Interests and Assets. The Borrower shall not sell,
transfer, convey, assign or otherwise dispose of, or assign any right to receive
income in respect of, any of its properties or other assets or any of its
membership interests (whether in a public or a private offering or otherwise),
any Transferred Receivable or Contract therefor or any of its rights with
respect to any Lockbox or any Collection Account, the Agent Account or any other
deposit account in which any Collections of any Transferred Receivable are
deposited except as otherwise expressly permitted by this Agreement or any of
the other Related Documents.

(b) Liens. The Borrower shall not create, incur, assume or permit to exist
(i) any Adverse Claim on or with respect to its Transferred Receivables or
(ii) any Adverse Claim on or with respect to its other properties or assets
(whether now owned or hereafter acquired) except for Permitted Encumbrances. In
addition, the Borrower shall not become a party to any agreement, note,
indenture or instrument or take any other action that would prohibit the
creation of a Lien on any of its properties or other assets in favor of the
Lenders as additional collateral for the Borrower Obligations, except as
otherwise expressly permitted by this Agreement or any of the other Related
Documents.

 

Receivables Funding and Administration Agreement

 

28



--------------------------------------------------------------------------------

(c) Modifications of Receivables, Contracts or Credit and Collection Policies.
The Borrower shall not, without the prior written consent of the Administrative
Agent, (i) extend, amend, forgive, discharge, compromise, waive, cancel or
otherwise modify the terms of any Transferred Receivable or amend, modify or
waive any term or condition of any Contract related thereto except in accordance
with the Credit and Collection Policies (it being understood that, to the extent
that any such modification causes any Receivable to fail one or more of the
criteria set forth in the definition of “Eligible Receivable” in Annex X, such
Receivable shall cease to be an Eligible Receivable for purposes of this
Agreement).

(d) Changes in Instructions to Obligors. The Borrower shall not make any change
in its instructions to Obligors regarding the deposit of Collections with
respect to the Transferred Receivables, except to the extent the Administrative
Agent consents in writing to such change or such change in instruction is to
deposit Collections to any other Lockbox or Collection Account.

(e) Capital Structure and Business. The Borrower shall not (i) make any changes
in any of its business objectives, purposes or operations, (ii) make any change
in its capital structure, including the issuance of any membership interests,
warrants or other securities convertible into membership interests or any
revision of the terms of its outstanding membership interests, (iii) amend,
waive or modify any term or provision of its certificate of formation or limited
liability company agreement, (iv) make any change to its name indicated on the
public records of its jurisdiction of organization or (v) change its
jurisdiction of organization. The Borrower shall not engage in any business
other than as provided in its certificate of formation, limited liability
company agreement and the Related Documents.

(f) Mergers, Subsidiaries, Etc. The Borrower shall not directly or indirectly,
by operation of law or otherwise, (i) form or acquire any Subsidiary, or
(ii) merge with, consolidate with, acquire all or substantially all of the
assets or capital Stock of, or otherwise combine with or acquire, any Person.

(g) Sale Characterization; Receivables Sale and Servicing Agreement. The
Borrower shall not make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated by the Sale Agreement (including for accounting, tax and reporting
purposes) in any manner other than with respect to each Sale of each Sold
Receivable effected pursuant to the Sale Agreement, as a true sale or
contribution and absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Receivables by the Originators
to the Borrower.

(h) Restricted Payments. The Borrower shall not at any time (i) advance credit
to any Person or (ii) declare any distributions, repurchase any membership
interest, return any capital, or make any other payment or distribution of cash
or other property or assets in respect of the Borrower’s membership interest or
make a repayment with respect to any Subordinated Loans if, after giving effect
to any such advance or distribution, a Funding Excess, Incipient Termination
Event or Termination Event would exist or otherwise result therefrom.

(i) Indebtedness. The Borrower shall not create, incur, assume or permit to
exist any Debt, except (i) Debt of the Borrower to any Affected Party,
Indemnified Person, the Servicer or any other Person expressly permitted by this
Agreement or any other Related Document, (ii) Subordinated Loans pursuant to the
Subordinated Notes, (iii) deferred taxes, (iv) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law and (v) endorser liability in
connection with the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.

 

Receivables Funding and Administration Agreement

 

29



--------------------------------------------------------------------------------

(j) Prohibited Transactions. The Borrower shall not enter into, or be a party
to, any transaction with any Person except as expressly permitted hereunder or
under any other Related Document.

(k) Investments. Except as otherwise expressly permitted hereunder or under the
other Related Documents, the Borrower shall not make any investment in, or make
or accrue loans or advances of money to, any Person, including the Member, any
manager, officer or employee of the Borrower, the Parent or any of the Parent’s
other Subsidiaries, through the direct or indirect lending of money, holding of
securities or otherwise, except as contemplated under the Related Documents.

(l) Commingling. Except as provided in Section 6.01(d), the Borrower shall not
deposit or permit the deposit of any funds that do not constitute Collections of
Transferred Receivables into any Collection Account or the Concentration
Account, except as otherwise contemplated under Section 4.02(l) of the Sale
Agreement. If funds that are not Collections are deposited into a Collection
Account or the Concentration Account, the Borrower shall, or shall cause the
Servicer to notify the Administrative Agent in writing promptly upon discovery
thereof, and, the Borrower or Servicer shall promptly remit (or direct the
applicable Collection Account Bank or the Concentration Account Bank to remit)
any such amounts that are not Collections to the applicable Originator or other
Person designated in such notice.

(m) Related Documents. The Borrower shall not amend, modify or waive any term or
provision of any Related Document without the prior written consent of the
Administrative Agent.

ARTICLE VI.

ACCOUNTS

Section 6.01. Establishment of Accounts.

(a) Collection Accounts.

(i) The Borrower has established with each Collection Account Bank one or more
Collection Accounts subject, in each case, to a fully executed Collection
Account Agreement. The Borrower agrees that, at any time after the continuance
of any Trigger Event, the Administrative Agent may (but is not obligated to)
deliver one or more Notices of Exclusive Control to exercise exclusive dominion
and control of each Collection Account and all monies, instruments and other
property from time to time on deposit therein. The Borrower shall not make or
cause to be made, or have any ability to make or cause to be made, any
withdrawals from any Collection Account except as provided in
Section 6.01(b)(iii).

(ii) The Borrower (or the Servicer on Borrower’s behalf) has instructed all
existing Obligors of Transferred Receivables, and shall instruct all future
Obligors of such Receivables, to make payments in respect thereof only (A) by
check or money order mailed to one or more lockboxes or post office boxes under
the control of the Administrative Agent (each a “Lockbox” and collectively the
“Lockboxes”) or (B) by

 

Receivables Funding and Administration Agreement

 

30



--------------------------------------------------------------------------------

wire transfer or moneygram directly to a Collection Account or the Concentration
Account. The Borrower (or the Servicer on the Borrower’s behalf) has instructed
all Collection Account Banks to deposit all items sent to a Lockbox directly
into a Collection Account. Schedule 4.01(q) lists all Lockboxes and all
Collection Account Banks at which the Borrower maintains Collection Accounts as
of the Closing Date, and such schedule correctly identifies (1) with respect to
each such Collection Account Bank, the name, address and telephone number
thereof, (2) with respect to each Collection Account, the name in which such
account is held and the complete account number therefor, and (3) with respect
to each Lockbox, the lockbox number and address thereof. The Borrower (or the
Servicer on Borrower’s behalf) shall endorse, to the extent necessary, all
checks or other instruments received in any Lockbox so that the same can be
deposited in the Collection Account, in the form so received (with all necessary
endorsements), on the second Business Day after the date of receipt thereof. In
addition, the Borrower shall deposit or cause to be deposited into a Collection
Account all cash, checks, money orders or other proceeds of Transferred
Receivables or Borrower Collateral received by it other than in a Lockbox or a
Collection Account, in the form so received (with all necessary endorsements),
not later than the close of business on the second Business Day following the
date of receipt thereof, and until so deposited all such items or other proceeds
shall be held in trust for the benefit of the Administrative Agent. The Borrower
shall not make and shall not permit the Servicer to make any deposits into a
Lockbox or any Collection Account except in accordance with the terms of this
Agreement or any other Related Document.

(iii) If, for any reason, a Collection Account Agreement terminates or any
Collection Account Bank fails to comply with its obligations under the
Collection Account Agreement to which it is a party, then the Borrower shall
promptly notify all Obligors of Transferred Receivables who had previously been
instructed to make wire payments to a Collection Account maintained at any such
Collection Account Bank to make all future payments to a new Collection Account
in accordance with this Section 6.01(a)(iii). The Borrower shall not close any
Collection Account unless it shall have (A) received the prior written consent
of the Administrative Agent, (B) established a new account with the same
Collection Account Bank or with a new depositary institution satisfactory to the
Administrative Agent, (C) entered into an agreement covering such new account
with such Collection Account Bank or with such new depositary institution
substantially in the form of the predecessor Collection Account Agreement or
that is satisfactory in all respects to the Administrative Agent (whereupon, for
all purposes of this Agreement and the other Related Documents, such new account
shall become a Collection Account, such new agreement shall become a Collection
Account Agreement and any new depositary institution shall become a Collection
Account Bank), and (D) taken all such action as the Administrative Agent shall
reasonably require to grant and perfect a first priority Lien in such new
Collection Account to the Administrative Agent under Section 7.01 of this
Agreement. Except as permitted by this Section 6.01(a), the Borrower shall not,
and shall not permit the Servicer to, open any new Lockbox or Collection Account
without the prior written consent of the Administrative Agent.

(b) Concentration Account.

(i) The Borrower has established the Concentration Account subject to a fully
executed Concentration Account Agreement. The Borrower agrees that, at any time
after the continuance of any Trigger Event, the Administrative Agent may (but is
not obligated to) deliver one or more Notices of Exclusive Control to exercise
exclusive dominion and control of the Concentration Account and all monies,
instruments and other property from time to time on deposit therein.

 

Receivables Funding and Administration Agreement

 

31



--------------------------------------------------------------------------------

(ii) [RESERVED].

(iii) If, for any reason, the Concentration Account Agreement relating to the
Concentration Account terminates or the Concentration Account Bank fails to
comply with its obligations under such Concentration Account Agreement, then the
Borrower shall promptly notify the Administrative Agent thereof and the
Borrower, the Servicer or the Administrative Agent, as the case may be, shall
instruct all Collection Account Banks who had previously been instructed to make
wire payments to the Concentration Account maintained at any such Concentration
Account Bank to make all future payments to a new Concentration Account in
accordance with this Section 6.01(b)(iii). The Borrower shall not close the
Concentration Account unless it shall have (A) received the prior written
consent of the Administrative Agent, (B) established a new account with the same
Concentration Account Bank or with a new depositary institution satisfactory to
the Administrative Agent, (C) entered into an agreement covering such new
account with such Concentration Account Bank or with such new depositary
institution substantially in the form of the Concentration Account Agreement or
that is satisfactory in all respects to the Administrative Agent (whereupon, for
all purposes of this Agreement and the other Related Documents, such new account
shall become the Concentration Account, such new agreement shall become a
Concentration Account Agreement and any new depositary institution shall become
the Concentration Account Bank), and (D) taken all such action as the
Administrative Agent shall reasonably require to grant and perfect a first
priority Lien in such new Concentration Account to the Lender under Section 7.01
of this Agreement. Except as permitted by this Section 6.01(b), the Borrower
shall not, and shall not permit the Servicer to open a new Concentration Account
without the prior written consent of the Administrative Agent.

(c) Agent Account.

(i) The Administrative Agent has established and shall maintain the Agent
Account with Deutsche Bank Trust Company Americas (the “Depositary”). The Agent
Account shall be registered in the name of the Administrative Agent and the
Administrative Agent shall, subject to the terms of this Agreement, have
exclusive dominion and control thereof and of all monies, instruments and other
property from time to time on deposit therein.

(ii) The Lenders and the Administrative Agent may deposit into the Agent Account
from time to time all monies, instruments and other property received by any of
them as proceeds of the Transferred Receivables.

(iii) If, for any reason, the Depositary wishes to resign as depositary of the
Agent Account or fails to carry out the instructions of the Administrative
Agent, then the Administrative Agent shall promptly notify the Lenders. Neither
the Lenders nor the Administrative Agent shall close the Agent Account unless
(A) a new deposit account has been established with a new depositary
institution, (B) the Lenders and the Administrative Agent have entered into an
agreement covering such new account with such new depositary institution
satisfactory in all respects to the Administrative Agent (whereupon such new
account shall become the Agent Account and such new depositary institution shall
become the Depositary for all purposes of this Agreement and the other

 

Receivables Funding and Administration Agreement

 

32



--------------------------------------------------------------------------------

Related Documents), and (C) the Lenders and the Administrative Agent have taken
all such action as the Administrative Agent shall require to grant and perfect a
first priority Lien in such new Agent Account to the Administrative Agent (on
behalf of itself and the other Secured Parties).

(d) Operating Account. Within sixty days of the Closing Date, (A) the Borrower
(or the Servicer on Borrower’s behalf) shall cause the Operating Account to be
designated a Collection Account and be subject to a fully executed Collection
Account Agreement and (B) the Borrower (or the Servicer on Borrower’s behalf)
shall establish a separate account for all amounts held in the Operating Account
that are not Transferred Receivables and transfer all such amounts to such
separate account. Notwithstanding any provision in this Agreement or any other
Related Document, the existence of the Operating Account, the commingling of
funds therein or the payment of Obligors to such account for such sixty day
period after the Closing Date, shall not constitute a Termination Event, an
Event of Servicer Termination, an Incipient Termination Event or Event of
Default.

ARTICLE VII.

GRANT OF SECURITY INTERESTS

Section 7.01. Borrower’s Grant of Security Interest. The parties hereto intend
that this Agreement shall constitute a security agreement under applicable law.
To secure the prompt and complete payment, performance and observance of all
Borrower Obligations, and to induce the Administrative Agent and the Lenders to
enter into this Agreement and perform the obligations required to be performed
by them hereunder in accordance with the terms and conditions hereof, the
Borrower hereby grants, assigns, conveys, pledges, hypothecates and transfers to
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, a Lien upon and security interest in all of the
Borrower’s right, title and interest in, to and under, but none of its
obligations arising from, the following property, whether now owned by or owing
to, or hereafter acquired by or arising in favor of, the Borrower (including
under any trade names, styles or derivations of the Borrower), and regardless of
where located (all of which being hereinafter collectively referred to as the
“Borrower Collateral”):

(a) all Receivables;

(b) the Sale Agreement, all Collection Account Agreements, the Concentration
Account Agreement, the Originator Support Agreements and all other Related
Documents now or hereafter in effect (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due thereunder or pursuant thereto, (ii) all rights of the Borrower to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all claims of the Borrower for damages or breach with respect
thereto or for default thereunder and (iv) the right of the Borrower to amend,
waive or terminate the same and to perform and to compel performance and
otherwise exercise all remedies thereunder;

(c) all of the following (collectively, the “Borrower Account Collateral”):

(i) the Collection Accounts, the Lockboxes, and all funds on deposit therein and
all certificates and instruments, if any, from time to time representing or
evidencing the Collection Accounts, the Lockboxes or such funds,

 

Receivables Funding and Administration Agreement

 

33



--------------------------------------------------------------------------------

(ii) the Concentration Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Concentration Account or such funds,

(iii) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by any Lender or any assignee or agent on
behalf of any Lender in substitution for or in addition to any of the then
existing Borrower Account Collateral, and

(iv) all interest, dividends, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed with
respect to or in exchange for any and all of the then existing Borrower Account
Collateral;

(d) all other property relating to the Receivables that may from time to time
hereafter be granted and pledged by the Borrower or by any Person on its behalf
whether under this Agreement or otherwise, including any deposit with any Lender
or the Administrative Agent of additional funds by the Borrower; and

(e) to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in Sections 7.01(a) through (d)).

Section 7.02. Borrower’s Agreements. The Borrower hereby (a) assigns, transfer
and conveys the benefits of the representations, warranties and covenants of
each Originator made to the Borrower under the Sale Agreement to the
Administrative Agent for the benefit of the Secured Parties hereunder and
(b) acknowledges and agrees that the rights of the Borrower to require payment
of a Rejected Amount from an Originator under the Sale Agreement may be enforced
by the Lenders and the Administrative Agent.

Section 7.03. Delivery of Collateral. All certificates or instruments
representing or evidencing all or any portion of the Borrower Collateral shall
be delivered to and held by or on behalf of the Administrative Agent and shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right (a) at any time to exchange
certificates or instruments representing or evidencing Borrower Collateral for
certificates or instruments of smaller or larger denominations and (b) at any
time in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Borrower, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Borrower Collateral.

Section 7.04. Borrower Remains Liable. It is expressly agreed by the Borrower
that, anything herein to the contrary notwithstanding, the Borrower shall remain
liable under any and all of the Transferred Receivables, the Contracts therefor,
the Borrower Assigned Agreements and any other agreements constituting the
Borrower Collateral to which it is a party to observe and perform all the
conditions and obligations to be observed and performed by it thereunder. The
Lenders and the Administrative Agent shall not have any obligation or liability
under any such Receivables, Contracts or agreements by reason of or arising out
of this Agreement or the granting herein or therein of a Lien thereon or the
receipt by the Administrative Agent or the Lenders of any payment relating
thereto pursuant hereto or thereto. The exercise by any Lender or the
Administrative Agent of any of its respective rights under this Agreement shall
not release any Originator, the Borrower or the Servicer from

 

Receivables Funding and Administration Agreement

 

34



--------------------------------------------------------------------------------

any of their respective duties or obligations under any such Receivables,
Contracts or agreements. None of the Lenders or the Administrative Agent shall
be required or obligated in any manner to perform or fulfill any of the
obligations of any Originator, the Borrower or the Servicer under or pursuant to
any such Receivable, Contract or agreement, or to make any payment, or to make
any inquiry as to the nature or the sufficiency of any payment received by it or
the sufficiency of any performance by any party under any such Receivable,
Contract or agreement, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts that may
have been assigned to it or to which it may be entitled at any time or times.

Section 7.05. Covenants of the Borrower Regarding the Borrower Collateral.

(a) Offices and Records. The Borrower shall maintain its principal place of
business and chief executive office and the office at which it stores its
Records at the respective locations specified in Schedule 4.01(b) or, upon 30
days’ prior written notice to the Administrative Agent, at such other location
in a jurisdiction where all action requested by the Administrative Agent
pursuant to Section 12.13 shall have been taken with respect to the Borrower
Collateral. The Borrower shall, and shall cause the Servicer to at its own cost
and expense, maintain adequate and complete records of the Transferred
Receivables and the Borrower Collateral, including records of any and all
payments received and credits granted with respect thereto and all other
dealings therewith. The Borrower shall, and shall cause the Servicer to, mark
conspicuously with a legend, in form and substance satisfactory to the
Administrative Agent, its books and records (including computer records) and
credit files pertaining to the Borrower Collateral, to evidence this Agreement
and the assignment and Liens granted pursuant to this Article VII. Upon the
occurrence and during the continuance of a Termination Event, the Borrower
shall, and shall cause the Servicer to, deliver and turn over such books and
records to the Administrative Agent or its representatives at any time on demand
of the Administrative Agent.

(b) Access. The Borrower shall, and shall cause the Servicer to, at its or the
Servicer’s own expense, during normal business hours, from time to time upon
five Business Days’ prior notice (or, if a Termination Event is continuing, one
Business Day’s prior notice) as frequently as the Administrative Agent
determines to be appropriate: (i) provide the Lenders, the Administrative Agent
and any of their respective officers, employees and agents access to its
properties (including properties utilized in connection with the collection,
processing or servicing of the Transferred Receivables), facilities, advisors
and employees (including officers) and to the Borrower Collateral, (ii) permit
the Lenders, the Administrative Agent and any of their respective officers,
employees and agents to inspect, audit and make extracts from its books and
records, including all Records, (iii) permit each of the Lenders and the
Administrative Agent and their respective officers, employees and agents to
inspect, review and evaluate the Transferred Receivables and the Borrower
Collateral and (iv) permit each of the Lenders and the Administrative Agent and
their respective officers, employees and agents to discuss matters relating to
the Transferred Receivables or its performance under this Agreement or the other
Related Documents or its affairs, finances and accounts with any of its
officers, directors, employees, representatives or agents (in each case, with
those persons having knowledge of such matters) and, if a Termination Event has
occurred and is continuing with its independent certified public accountants
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract). The Borrower’s shall not be required to pay or
reimburse the costs of more than two (2) any of the visitations described in the
immediately preceding sentence in any calendar year so long as no Termination
Event is continuing. The Borrower shall, and shall cause the Servicer to, and
the Servicer shall deliver any document or instrument necessary for the
Administrative Agent, as the Administrative Agent may from time to time request,
to obtain records from any service bureau or other Person that maintains records
for the Borrower or the Servicer, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
the Borrower or the Servicer.

 

Receivables Funding and Administration Agreement

 

35



--------------------------------------------------------------------------------

(c) Collection of Transferred Receivables. In connection with the collection of
amounts due or to become due to the Borrower under the Transferred Receivables,
the Borrower Assigned Agreements and any other Borrower Collateral, the Borrower
shall, or shall cause the Servicer to, take such action as it, and from and
after the occurrence and during the continuance of a Termination Event, the
Administrative Agent, may deem reasonably necessary or desirable to enforce
collection of the Transferred Receivables, the Borrower Assigned Agreements and
any such other Borrower Collateral; provided that the Borrower may, rather than
commencing any such action or taking any other enforcement action, at its
option, elect to pay to the Administrative Agent, for deposit into the Agent
Account, an amount equal to the Outstanding Balance of any such Transferred
Receivable; provided, further, that if a Trigger Event is continuing, then the
Administrative Agent may, without prior notice to the Borrower or the Servicer,
(x) deliver Notices of Exclusive Control to exercise its right to take exclusive
and control of (1) the Lockboxes and the Collection Accounts in accordance with
the terms of the applicable Collection Account Agreements and (2) the
Concentration Account (in which case the Servicer shall be required, pursuant to
the Sale Agreement, to deposit any Collections it then has in its possession or
at any time thereafter receives, immediately in the Agent Account) and
(y) notify any Obligor under any Transferred Receivable or obligors under the
Borrower Assigned Agreements of the pledge of such Transferred Receivables or
Borrower Assigned Agreements, as the case may be, to the Administrative Agent
(on behalf of itself and the other Secured Parties) hereunder and direct that
payments of all amounts due or to become due to the Borrower thereunder be made
directly to the Administrative Agent or any servicer, collection agent or
lockbox or other account designated by the Administrative Agent and, upon such
notification and at the sole cost and expense of the Borrower, the
Administrative Agent may enforce collection of any such Transferred Receivable
or the Borrower Assigned Agreements and adjust, settle or compromise the amount
or payment thereof. The Administrative Agent shall provide prompt notice to the
Borrower and the Servicer of any such notification of pledge or direction of
payment to the Obligors under any Transferred Receivables.

(d) Performance of Borrower Assigned Agreements. The Borrower shall, and shall
cause the Servicer to, (i) perform and observe all the terms and provisions of
the Borrower Assigned Agreements to be performed or observed by it, maintain the
Borrower Assigned Agreements in full force and effect, enforce the Borrower
Assigned Agreements in accordance with their terms and take all action as may
from time to time be reasonably requested by the Administrative Agent in order
to accomplish the foregoing, and (ii) upon the reasonable request of and as
directed by the Administrative Agent, make such demands and requests to any
other party to the Borrower Assigned Agreements as are permitted to be made by
the Borrower or the Servicer thereunder.

(e) License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Borrower hereby grants to the Administrative Agent (on behalf of
itself and the other Secured Parties) a limited license to use, without charge,
the Borrower’s and the Servicer’s computer programs, software, printouts and
other computer materials, technical knowledge or processes, data bases,
materials, trademarks, registered trademarks, trademark applications, service
marks, registered service marks, service mark applications, patents, patent
applications, trade names, rights of use of any name, labels, fictitious names,
inventions, designs, trade secrets, goodwill, registrations, copyrights,
copyright applications, permits, licenses, franchises, customer lists, credit
files, correspondence, and advertising materials or any property of a similar
nature, as it pertains to the

 

Receivables Funding and Administration Agreement

 

36



--------------------------------------------------------------------------------

Borrower Collateral, or any rights to any of the foregoing, only as reasonably
required in connection with the collection of the Transferred Receivables and
the advertising for sale, and selling any of the Borrower Collateral, or
exercising of any other remedies hereto, and the Borrower agrees that its rights
under all licenses and franchise agreements shall inure to the Administrative
Agent’s benefit (on behalf of itself and the other Secured Parties) for purposes
of the limited license granted herein. Except upon the occurrence and during the
continuation of a Termination Event, the Administrative Agent and the Lenders
agree not to use any such license without giving the Borrower prior written
notice.

Section 7.06. Continuing Security Interest. This Agreement shall create a
continuing Lien in the Borrower Collateral until the date such security interest
is released by Administrative Agent and the Lenders.

ARTICLE VIII.

TERMINATION EVENTS

Section 8.01. Termination Events. If any of the following events (each, a
“Termination Event”) shall occur:

(a) the Borrower shall fail (i) to make any payment of principal, interest or
Fees hereunder or under any Related Document and the same shall remain
unremedied for one (1) Business Day or more or (ii) to make payment of any other
monetary Borrower Obligation when due and payable and the same shall remain
unremedied for two (2) Business Days or more following the earlier to occur of
an Authorized Officer of the Borrower becoming aware of such breach and the
Borrower’s receipt of notice thereof; or

(b) any of the following shall occur:

(i) the Borrower shall fail or neglect to perform, keep or observe any
requirement set forth in Sections 5.01(b) or 5.03 of this Agreement;

(ii) the Borrower shall fail or neglect to perform, keep or observe any
requirement set forth in Section 5.01(c), 5.02 or Article VI of this Agreement
and the same shall remain unremedied for two (2) Business Days after the date
specified for performance of any such requirement; or

(iii) any Originator or the Servicer shall fail to make payment of any monetary
damage under any Related Document and the same shall remain unremedied for two
(2) Business Days or more after notice thereof from the Administrative Agent;

(iv) any Originator or the Servicer, as applicable, shall fail or neglect to
perform, keep or observe any requirement set forth in Sections 4.01(a)(i), 4.03
or 7.04(b)(i) of the Sale Agreement; or

(v) any Originator or the Servicer, as applicable shall fail or neglect to
perform, keep or observe any requirement set forth in Section 4.02(i),
Section 7.04(c), 7.04(n) of the Sale Agreement and the same shall remain
unremedied for two (2) Business Days after the date specified for performance of
any such requirement;

 

Receivables Funding and Administration Agreement

 

37



--------------------------------------------------------------------------------

(vi) any Transaction Party shall fail or neglect to perform, keep or observe any
other covenant or other provision of this Agreement or the other Related
Documents (other than any provision embodied in or covered by any other clause
of this Section 8.01) and the same shall remain unremedied for thirty (30) days
or more following the earlier to occur of an Authorized Officer of such
Transaction Party becoming aware of such breach and the Transaction Party’s
receipt of notice thereof; or

(c) the Ultimate Parent, the Servicer, the Parent or any Originator shall
(i) default in any payment of principal of or interest on any Debt (excluding
any intercompany Debt), beyond the period of grace, if any, provided in the
instrument or agreement under which such Debt was created or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition shall exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Debt (or a trustee or agent on behalf of the
holder or holders of such Debt) to cause, without the giving of notice if
required, or any applicable grace period having expired, provided that the
aggregate amount of all such Debt (without duplication of any Debt in respect
thereof) which would then become due or payable as described in this
Section 8.01(c) would equal or exceed $35,000,000; or

(d) a case or proceeding shall have been commenced against the Borrower, the
Member, any Originator, the Parent, the Servicer, the Ultimate Parent or any
Subsidiary (other than any Non-Significant Subsidiary) of any Originator or the
Servicer seeking a decree or order in respect of any such Person under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (i) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for any such Person or for any
substantial part of such Person’s assets, or (ii) ordering the winding up or
liquidation of the affairs of any such Person, and, so long as the Borrower is
not a debtor in any such case or proceedings, such case or proceeding continues
for 60 days unless dismissed or discharged; provided, however, that such 60-day
period shall be deemed terminated immediately if (x) a decree or order approving
or ordering any of the foregoing is entered by a court of competent jurisdiction
with respect to a case or proceeding described in this subsection (d) or (y) any
of the events described in Section 8.01(e) shall have occurred; or

(e) the Borrower, the Member, any Originator, the Parent, the Servicer, the
Ultimate Parent or any Subsidiary (other than any Non-Significant Subsidiary) of
any Originator or the Servicer shall (i) file a petition seeking relief under
the Bankruptcy Code or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) consent or fail to object in a timely and appropriate
manner to the institution of any proceedings under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or similar law or to the
filing of any petition thereunder or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for any such Person or for any substantial part of such
Person’s assets, (iii) make an assignment for the benefit of creditors, or
(iv) take any corporate or limited liability company action in furtherance of
any of the foregoing; or

(f) the Borrower, the Member, any Originator, the Parent, the Servicer, the
Ultimate Parent or any Subsidiary (other than any Non-Significant Subsidiary) of
any Originator or the Servicer (i) generally does not pay its debts as such
debts become due or admits in writing its inability to, or is generally unable
to, pay its debts as such debts become due or (ii) is not Solvent; or

 

Receivables Funding and Administration Agreement

 

38



--------------------------------------------------------------------------------

(g) one or more final judgments or decrees shall be entered into against the
Member, any Originator, the Parent, the Servicer, the Ultimate Parent or any
Subsidiary (other than any Non-Significant Subsidiary) involving in the
aggregate a liability (not paid or fully covered by insurance) of $35,000,000 or
more to the extent that all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within the time required by
the terms of such judgment; or

(h) one or more final judgments or decrees shall be entered into against the
Borrower; or

(i) (i) any information contained in any Report or any Borrowing Request is
untrue or incorrect in any respect other than an Immaterial Misstatement, or
(ii) any representation or warranty of any Originator, the Servicer, the Parent
or the Borrower herein or in any other Related Document or in any written
statement, report, financial statement or certificate (other than a Report or
any Borrowing Request) made or delivered by or on behalf of such Originator, the
Servicer, the Parent or the Borrower to any Secured Party is untrue or incorrect
in any material respect as of the date when made or deemed made (it being
understood that such materiality threshold shall not be applicable with respect
to any clause of any representation or warranty which itself contains a
materiality qualification); or

(j) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any assets of any Originator, the Parent or any of
their respective ERISA Affiliates (other than a Lien (i) limited by its terms to
assets other than Receivables and (ii) not materially adversely affecting the
financial condition of such Originator, the Parent or any such ERISA Affiliate
or the ability of the Servicer to perform its duties hereunder or under the
Related Documents); or

(k) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any of the assets of the Borrower; or

(l) the Sale Agreement shall for any reason cease to evidence the transfer to
the Borrower of the legal and equitable title to, and ownership of, the
Transferred Receivables; or

(m) except as otherwise expressly provided herein, any Collection Account
Agreement, the Concentration Account Agreement or the Sale Agreement shall have
been modified, amended or terminated without the prior written consent of the
Administrative Agent; or

(n) an Event of Servicer Termination shall have occurred; or

(o) (A) the Borrower shall cease to hold valid and properly perfected title to
and sole record and beneficial ownership in the Transferred Receivables and the
other Borrower Collateral or (B) the Administrative Agent (on behalf of itself
and the other Secured Parties) shall cease to hold a first priority, perfected
Lien in the Transferred Receivables or any of the Borrower Collateral; or

(p) a Change of Control shall occur; or

(q) the Borrower shall amend its certificate of formation or limited liability
company agreement without the prior written consent of the Administrative Agent;
or

 

Receivables Funding and Administration Agreement

 

39



--------------------------------------------------------------------------------

(r) the Borrower shall have received an Election Notice pursuant to
Section 2.01(d) of the Sale Agreement (unless such Election Notice is delivered
in connection with an Originator Disposition); or

(s) (i) the Defaulted Receivables Trigger Ratio shall exceed 18.0%; (ii) the
Delinquency Trigger Ratio shall exceed 55.0%; (iii) the Dilution Trigger Ratio
shall exceed 2.5%; or (iv) the Turnover Days Ratio shall exceed 95.0 days; or

(t) any material provision of any Related Document shall for any reason cease to
be valid, binding and enforceable in accordance with its terms (or any
Originator or the Borrower shall challenge the enforceability of any Related
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Related Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

(u) a Funding Excess exists at any time and the Borrower has not repaid the
amount of such Funding Excess within one (1) Business Day in accordance with
Section 2.08 hereof;

(v) any Person shall be appointed as an Independent Manager of the Borrower
without prior notice thereof having been given to the Administrative Agent in
accordance with Section 5.01(h) or without the written acknowledgement by the
Administrative Agent that such Person conforms, to the satisfaction of the
Administrative Agent, with the criteria set forth in the definition herein of
“Independent Manager”; or

(w) (i) A Reportable Event shall have occurred; (ii) any Plan that is intended
to be qualified under Section 401(a) of the Code shall lose its qualification;
(iii) a non-exempt Prohibited Transaction shall have occurred with respect to
any Plan; (iv) any Transaction Party or any ERISA Affiliate shall have failed to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Single Employer Plan or a required contribution to a
Multiemployer Plan, in either case whether or not waived; (v) a determination
shall have been made that any Single Employer Plan is, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (vi) any Transaction Party or any ERISA Affiliate shall have incurred
any liability under Title IV of ERISA with respect to the termination of any
Single Employer Plan, including but not limited to the imposition of any Lien in
favor of the PBGC or any Single Employer Plan; (vii) any Transaction Party or
any ERISA Affiliate shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such Transaction Party or ERISA Affiliate does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (viii) any
Transaction Party or any ERISA Affiliate shall have received from the sponsor of
a Multiemployer Plan a determination that such Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, terminated, or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA; and in each case in clauses (i) through (viii) above, such event or
condition, together with all other such events or conditions if any, would
result in a Material Adverse Effect.

then, and in any such event, the Administrative Agent may, and shall, at the
request of the Requisite Lenders, by notice to the Borrower, declare the
Commitment Termination Date to have occurred without demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, that the Commitment Termination Date shall automatically occur
(i) upon the occurrence of any of the Termination Events described in Sections
8.01(d) or (e), in each case without

 

Receivables Funding and Administration Agreement

 

40



--------------------------------------------------------------------------------

demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. In addition, if any Event of Servicer Termination shall
have occurred, then, the Administrative Agent may, and shall, at the request of
the Requisite Lenders, by delivery of a Servicer Termination Notice to Buyer and
the Servicer, terminate the servicing responsibilities of the Servicer under the
Sale Agreement in accordance with the terms thereof.

ARTICLE IX.

REMEDIES

Section 9.01. Actions Upon a Termination Event. If any Termination Event shall
have occurred and be continuing, then, in addition to any and all other rights
and remedies granted to it hereunder, under any other Related Document or under
any other instrument or agreement securing, evidencing or relating to the
Borrower Obligations or otherwise available to it, all of the following actions:

(a) The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, (i) charge, offset or
otherwise apply amounts payable to the Borrower from the Agent Account, the
Concentration Account or any Collection Account against all or any part of the
Borrower Obligations or (ii) without limiting the terms of Section 7.05(d),
notify any Obligor under any Transferred Receivable or obligors under the
Borrower Assigned Agreements of the transfer of the Transferred Receivables to
the Borrower and the pledge of such Transferred Receivables or Borrower Assigned
Agreements, as the case may be, to the Administrative Agent on behalf of the
Secured Parties hereunder and direct that payments of all amounts due or to
become due to the Borrower thereunder be made directly to the Administrative
Agent or any servicer, collection agent or lockbox or other account designated
by the Administrative Agent.

(b) The Administrative Agent may (but in no event shall be obligated to)
exercise, at the sole cost and expense of the Borrower, any and all rights and
remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Borrower Collateral, including any and all rights of the
Borrower to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Borrower Assigned Agreements. Without
limiting the foregoing, the Administrative Agent shall, upon the occurrence of
any Event of Servicer Termination, have the right to name any Successor Servicer
(including itself) pursuant to Article VIII of the Sale Agreement.

Section 9.02. Actions Upon an Event of Default. If any Event of Default shall
have occurred and be continuing and the Administrative Agent shall have declared
the Facility Maturity Date to have occurred or the Facility Maturity Date, as
applicable, shall be deemed to have occurred pursuant to Section 8.01, then the
Administrative Agent may exercise in respect of the Borrower Collateral, in
addition to any and all other rights and remedies granted to it hereunder
(including any rights under Section 9.01), under any other Related Document or
under any other instrument or agreement securing, evidencing or relating to the
Borrower Obligations or otherwise available to it, all of the rights and
remedies of a secured party upon default under the UCC (such rights and remedies
to be cumulative and nonexclusive), and, in addition, may take the following
actions:

(a) The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, without limiting the terms
of Section 7.05(d), notify any Obligor under any Transferred Receivable or
obligors under the Borrower Assigned Agreements of the transfer of the
Transferred Receivables to the Borrower and the pledge of such Transferred
Receivables or Borrower Assigned Agreements, as the case may be, to the
Administrative Agent on behalf of the Secured Parties hereunder and direct that
payments of all amounts due or to become due to the Borrower thereunder be made
directly to the Administrative Agent or any Servicer, Servicer or lockbox or
other account designated by the Administrative Agent.

 

Receivables Funding and Administration Agreement

 

41



--------------------------------------------------------------------------------

(b) The Administrative Agent may, without notice except as specified below,
solicit and accept bids for and sell the Borrower Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or any of the Lenders’ or the Administrative Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
shall have the right to conduct such sales on the Borrower’s premises or
elsewhere and shall have the right to use any of the Borrower’s premises without
charge for such sales at such time or times as the Administrative Agent deems
reasonably necessary or advisable. The Borrower agrees that, to the extent
notice of sale shall be required by law, ten days’ notice to the Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Borrower Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed for
such sale, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Every such sale shall operate to divest all
right, title, interest, claim and demand whatsoever of the Borrower in and to
the Borrower Collateral so sold, and shall be a perpetual bar, both at law and
in equity, against each Originator, the Borrower, any Person claiming any right
in the Borrower Collateral sold through any Originator or the Borrower, and
their respective successors or assigns. The Administrative Agent shall deposit
the net proceeds of any such sale in the Agent Account and such proceeds shall
be applied against all or any part of the Borrower Obligations.

(c) Upon the completion of any sale under Section 9.01(b), the Borrower shall
deliver or cause to be delivered to the purchaser or purchasers at such sale on
the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Borrower Collateral sold on
such date, but in any event full title and right of possession to such property
shall vest in such purchaser or purchasers upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Borrower shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.

(d) At any sale under Section 9.01(b), any Lender or the Administrative Agent
may bid for and purchase the property offered for sale and, upon compliance with
the terms of sale, may hold, retain and dispose of such property without further
accountability therefor.

Section 9.03. Exercise of Remedies.

(a) No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege under this Agreement and no course of
dealing between any Originator, the Borrower or the Servicer, on the one hand,
and the Administrative Agent or any Lender, on the other hand, shall operate as
a waiver of such right, power or privilege, nor shall any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege. The rights and remedies under this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any rights or remedies that the Administrative Agent or any Lender
would otherwise have at law or in equity. No notice to or demand on any party
hereto shall entitle such party to any other or further notice or demand in
similar or other circumstances, or constitute a waiver of the right of the party
providing such notice or making such demand to any other or further action in
any circumstances without notice or demand.

 

Receivables Funding and Administration Agreement

 

42



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any Related
Document, the authority to enforce rights and remedies hereunder and under the
Related Documents against the Borrower, the Servicer or the Borrower Collateral
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with the Related Documents for the
benefit of all the Lenders; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the Related Documents, (ii) any Lender from
exercising setoff rights in accordance with Section 11.07, (iii) the Requisite
Lenders from directing the Administrative Agent to take actions expressly
contemplated herein (including any action described in the final paragraph of
Section 8.01 hereof) or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding under
the Bankruptcy Code or any other applicable debtor relief law; and provided
further that if at any time there is no Person acting as Administrative Agent
hereunder and under the Related Documents, then (A) the Requisite Lenders shall
have the rights otherwise ascribed to the Administrative Agent pursuant to this
Article IX and (B) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 11.07, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

Section 9.04. Power of Attorney. On the Closing Date, the Borrower shall execute
and deliver a power of attorney substantially in the form attached hereto as
Exhibit 9.04 (a “Power of Attorney”). The Power of Attorney is a power coupled
with an interest and shall be irrevocable until this Agreement has terminated in
accordance with its terms and all of the Borrower Obligations are indefeasibly
paid or otherwise satisfied in full. The powers conferred on the Administrative
Agent under each Power of Attorney are solely to protect the Liens of the
Administrative Agent and the Lenders upon and interests in the Borrower
Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers. The Administrative Agent shall not be accountable for
any amount other than amounts that it actually receives as a result of the
exercise of such powers and none of the Administrative Agent’s officers,
directors, employees, agents or representatives shall be responsible to the
Borrower, any Originator, the Servicer or any other Person for any act or
failure to act, except to the extent of damages attributable to their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. Notwithstanding any other provision herein or in any other Related
Document to the contrary, the Administrative Agent shall not exercise any powers
pursuant to any Power of Attorney unless an Event of Default, Termination Event
or a Servicer Termination Event shall have occurred and be continuing.

ARTICLE X.

INDEMNIFICATION

Section 10.01. Indemnities by the Borrower.

(a) Without limiting any other rights that the Lenders or the Administrative
Agent or any of their respective Affiliates, officers, directors, employees,
representatives and agents (each, an “Indemnified Person”) may have hereunder or
under applicable law, the Borrower hereby agrees to indemnify and hold harmless
each Indemnified Person from and against any and all Indemnified Amounts that
may be claimed or asserted against or incurred by any such Indemnified Person in
connection with or arising out of the transactions contemplated under this
Agreement or under any other Related Document or any actions or failures to act
in connection therewith, including any and all reasonably legal costs and
expenses arising out of or incurred in connection with disputes between or among
any parties to any of the Related Documents;

 

Receivables Funding and Administration Agreement

 

43



--------------------------------------------------------------------------------

provided, that the Borrower shall not be liable for any indemnification to an
Indemnified Person to the extent that any such Indemnified Amount (x) results
from such Indemnified Person’s gross negligence or willful misconduct, in each
case as finally determined by a court of competent jurisdiction or
(y) constitutes recourse for uncollectible or uncollected Transferred
Receivables as a result of the insolvency, bankruptcy or the failure (without
cause or justification) or inability on the part of the related Obligor to
perform its obligations thereunder. Without limiting the generality of the
foregoing, the Borrower shall pay on demand to each Indemnified Person any and
all Indemnified Amounts relating to or resulting from:

(i) reliance on any representation or warranty made or deemed made by the
Borrower (or any of its officers) under or in connection with this Agreement or
any other Related Document (without regard to any qualifications concerning the
occurrence or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Borrower pursuant
hereto or thereto that shall have been incorrect when made or deemed made or
delivered;

(ii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

(iii) (1) the failure to vest and maintain vested in the Borrower valid and
properly perfected title to and sole record and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Borrower Collateral, free and clear
of any Adverse Claim and (2) the failure to maintain or transfer to the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
first priority, perfected Lien in any portion of the Borrower Collateral;

(iv) any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Transferred Receivable (including
a defense based on such Receivable or the Contract therefor not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the services
giving rise to such Receivable or the furnishing of or failure to furnish such
services or relating to collection activities with respect to such Receivable
(if such collection activities were performed by any of its Affiliates acting as
Servicer);

(v) any products liability claim or other claim arising out of or in connection
with insurance or services that is the subject of any Contract with respect to
any Transferred Receivable;

(vi) the commingling of Collections with respect to Transferred Receivables by
the Borrower at any time with its other funds or the funds of any other Person;

(vii) any failure by the Borrower to cause the filing of, or any delay in
filing, financing statements or to cause the effectiveness of other similar
instruments or documents under the UCC of any applicable jurisdiction or any
other applicable laws with respect to any Transferred Receivable hereunder or
any other Borrower Collateral, whether at the time of the Borrower’s acquisition
thereof or any Advance made hereunder or at any subsequent time;

 

Receivables Funding and Administration Agreement

 

44



--------------------------------------------------------------------------------

(viii) any investigation, litigation or proceeding related to this Agreement or
any other Related Document or the ownership of Receivables or Collections with
respect thereto or any other investigation, litigation or proceeding relating to
the Borrower, the Servicer or any Originator in which any Indemnified Person
becomes involved as a result of any of the transactions contemplated hereby or
by any other Related Document;

(ix) any failure of (x) a Collection Account Bank to comply with the terms of
the applicable Collection Account Agreement, or (y) the Concentration Account
Bank to comply with the terms of the Concentration Account Agreement;

(x) any Termination Event described in Section 8.01(d) or (e);

(xi) any failure of the Borrower to give reasonably equivalent value to the
applicable Originator under the Sale Agreement in consideration of the transfer
by such Originator of any Transferred Receivable, or any attempt by any Person
to void such transfer under statutory provisions or common law or equitable
action;

(xii) any action or omission by Borrower or any Transaction Party which reduces
or impairs the rights of the Administrative Agent or the Secured Parties with
respect to any Transferred Receivable or the value of any such Transferred
Receivable;

(xiii) any attempt by any Person to void any Borrowing or the Lien granted
hereunder under statutory provisions or common law or equitable action;

(xiv) any failure of a Collection Account Bank or the Concentration Account Bank
to comply with the terms of the applicable Collection Account Agreement or
Concentration Account Agreement; or

(xv) any withholding, deduction or Charge imposed upon any payments with respect
to any Transferred Receivable, any Borrower Assigned Agreement or any other
Borrower Collateral.

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 not paid in accordance with Section 2.08 shall be paid by the
Borrower to the Indemnified Person entitled thereto within ten days following
demand therefor.

ARTICLE XI.

ADMINISTRATIVE AGENT

Section 11.01. Authorization and Action. The Administrative Agent may take such
action and carry out such functions under this Agreement as are authorized to be
performed by it pursuant to the terms of this Agreement, any other Related
Document or otherwise contemplated hereby or thereby or are reasonably
incidental thereto; provided, that the duties of the Administrative Agent set
forth in this Agreement shall be determined solely by the express provisions of
this Agreement, and, other than the duties set forth in Section 11.02, any
permissive right of the Administrative Agent hereunder shall not be construed as
a duty.

 

Receivables Funding and Administration Agreement

 

45



--------------------------------------------------------------------------------

Section 11.02. Reliance. None of the Administrative Agent, any of its Affiliates
or any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or the other Related Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limiting the
generality of the foregoing, and notwithstanding any term or provision hereof to
the contrary, the Borrower and each Lender hereby acknowledge and agree that the
Administrative Agent as such (a) has no duties or obligations other than as set
forth expressly herein, and has no fiduciary obligations to any person, (b) acts
as a representative hereunder for the Lenders and has no duties or obligations
to, shall incur no liabilities or obligations to, and does not act as an agent
in any capacity for, the Borrower (other than, with respect to the
Administrative Agent, under the Power of Attorney with respect to remedial
actions), the Servicer, the Parent, the Member or the Originators, (c) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts, (d) makes no representation or warranty hereunder to any
Affected Party and shall not be responsible to any such Person for any
statements, representations or warranties made in or in connection with this
Agreement or the other Related Documents, (e) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Related Documents on the
part of the Borrower, the Servicer, any Originator, the Parent, the Member or
any Lender, or to inspect the property (including the books and records) of the
Borrower, the Servicer, any Originator, the Parent, the Member or any Lender,
(f) shall not be responsible to the Borrower, the Servicer, any Lender or any
other Person for the due execution by any Person other than the Administrative
Agent, or the legality, validity, enforceability, genuineness, sufficiency or
value, of this Agreement or the other Related Documents or any other instrument
or document furnished pursuant hereto or thereto, (g) shall incur no liability
under or in respect of this Agreement or the other Related Documents by acting
upon any notice, consent, certificate or other instrument or writing believed by
it to be genuine and signed, sent or communicated by the proper party or parties
and (h) shall not be bound to make any investigation into the facts or matters
stated in any notice or other communication hereunder and may conclusively rely
on the accuracy of such facts or matters.

Section 11.03. GE Capital and Affiliates. GE Capital and its Affiliates may
generally engage in any kind of business with any Obligor, the Parent, the
Member, the Originators, the Borrower, the Servicer, any Lender, any of their
respective Affiliates and any Person who may do business with or own securities
of such Persons or any of their respective Affiliates, all as if GE Capital were
not the Administrative Agent and without the duty to account therefor to any
Obligor, the Parent, the Member, any Originator, the Borrower, the Servicer, any
Lender or any other Person.

Section 11.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Borrower and its
own decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

Section 11.05. Indemnification. Each of the Lenders severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligations of the Borrower hereunder), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other

 

Receivables Funding and Administration Agreement

 

46



--------------------------------------------------------------------------------

Related Document or any action taken or omitted by the Administrative Agent in
connection herewith or therewith; provided, however, that no Lender (or the
Borrower) shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the Administrative Agent’s gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Related Document, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.

Section 11.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving not less than thirty (30) days’ prior written
notice thereof to each of the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent subject, so long as no Termination Event is continuing, to
the Borrower’s consent (such consent not to be unreasonably withheld or
delayed). If no successor Administrative Agent shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment within 30 days
after the resigning the Administrative Agent’s giving notice of resignation,
then the resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if a Lender is willing
to accept such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution which
commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof. If no successor Administrative
Agent has been appointed pursuant to the foregoing, by the 30th day after the
date such notice of resignation was given by the resigning Administrative Agent,
such resignation shall become effective and the Requisite Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder until
such time, if any, as the Requisite Lenders appoint a successor Administrative
Agent as provided above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Administrative Agent.
Upon the earlier of the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent or the effective date of the
resigning Administrative Agent’s resignation, the resigning Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Related Documents, except that any indemnity rights or other rights in
favor of such resigning Administrative Agent shall continue. After any resigning
Administrative Agent’s resignation hereunder, the provisions of this Article XI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement and the other Related
Documents.

Section 11.07. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Termination Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived (but subject to Section 2.03(b)(i)), to set off and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of the Borrower (regardless of whether such balances are then
due to the Borrower) and any other properties or assets any time held or owing
by that Lender or that holder to or for the credit or for the account of the
Borrower against and on account of any of the Borrower Obligations which are not
paid when due. Any Lender or holder of any Note exercising a right to set off or
otherwise receiving any payment on account of the Borrower Obligations in excess
of its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender’s or holder’s
Pro Rata Share of the Borrower Obligations as

 

Receivables Funding and Administration Agreement

 

47



--------------------------------------------------------------------------------

would be necessary to cause such Lender to share the amount so set off or
otherwise received with each other Lender or holder in accordance with their
respective Pro Rata Shares. Each Lender’s obligation pursuant to this
Section 11.07 is in addition to and not in limitation of its obligations to
purchase a participation equal to its Pro Rata Share of the Swing Line Loan
pursuant to Section 2.01(b). The Borrower agrees, to the fullest extent
permitted by law, that (a) any Lender or holder may exercise its right to set
off with respect to amounts in excess of its Pro Rata Share of the Borrower
Obligations and may sell participations in such amount so set off to other
Lenders and holders and (b) any Lender or holders so purchasing a participation
in the Advances made or other Borrower Obligations held by other Lenders or
holders may exercise all rights of set off, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Advances, and the other Borrower Obligations
in the amount of such participation. Notwithstanding the foregoing, if all or
any portion of the set-off amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of set-off, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.

ARTICLE XII.

MISCELLANEOUS

Section 12.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
(with such email or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this
Section 12.01), (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number set forth below or to such other address (or
facsimile number) as may be substituted by notice given as herein provided. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than any Lender and the Administrative Agent) designated in
any written notice provided hereunder to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication. Notwithstanding the foregoing,
whenever it is provided herein that a notice is to be given to any other party
hereto by a specific time, such notice shall only be effective if actually
received by such party prior to such time, and if such notice is received after
such time or on a day other than a Business Day, such notice shall only be
effective on the immediately succeeding Business Day.

Borrower:

c/o Cumulus Media Holdings Inc.

3280 Peachtree Road, N.W., Suite 2300

Atlanta, GA 30305

Attention: Richard Denning, JP Hannan, David Gould

Facsimile: 404-260-6877

 

Receivables Funding and Administration Agreement

 

48



--------------------------------------------------------------------------------

With a copy which shall not constitute notice to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: John E. Zamer, Esq.; David Conroy, Esq.

Telecopy: (404) 581-8330; (212) 755-7306

Administrative Agent:

General Electric Capital Corporation

500 West Monroe, Floor 12

Chicago, IL 60618

Attention: John Morrone, Account Manager

Telephone: 312-441-6841

Facsimile: 312-463-3840

Section 12.02. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, each Lender and the Administrative Agent and their respective
successors and permitted assigns. The Borrower may not assign, transfer,
hypothecate or otherwise convey any of its rights or obligations hereunder or
interests herein without the express prior written consent of the Requisite
Lenders and the Administrative Agent. Any such purported assignment, transfer,
hypothecation or other conveyance by the Borrower without the prior express
written consent of the Requisite Lenders and the Administrative Agent shall be
void.

(b) The Borrower hereby consents to any Lender’s assignment or pledge of, and/or
sale of participations in, at any time or times after the Closing Date of the
Related Documents, Advances, and any Commitment or of any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder (including, without limitation, an assignment by the
Swing Line Lender of all or any portion of its Swing Line Commitment), whether
evidenced by a writing or not, made in accordance with this Section 12.02(b).
Any assignment by a Lender shall (i) require the execution of an assignment
agreement (an “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 12.02(b) or otherwise in form and substance satisfactory to the
Administrative Agent, and acknowledged by, the Administrative Agent and other
than in the case of an assignment by a Lender to one of its Affiliates, the
consent of the Administrative Agent and, so long as no Termination Event has
occurred and is continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed); (ii) if a partial assignment, be in an amount
at least equal to $5,000,000 and, after giving effect to any such partial
assignment, the assigning Lender shall have retained Commitments in an amount at
least equal to $5,000,000; (iii) require the delivery to the Administrative
Agent by the assignee or participant, as the case may be, of any forms,
certificates or other evidence with respect to United States tax withholding
matters, and (iv) other than in the case of an assignment by a Lender to one of
its Affiliates, include a payment to the Administrative Agent by the assignor or
assignee Lender of an assignment fee of $3,500. In the case of an assignment by
a Lender under this Section 12.02, the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would if it
were a Lender hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. The Borrower hereby
acknowledges and agrees that any assignment made in accordance with this

 

Receivables Funding and Administration Agreement

 

49



--------------------------------------------------------------------------------

Section 12.02(b) will give rise to a direct obligation of the Borrower to the
assignee and that the assignee shall thereupon be a “Lender” for all purposes.
In all instances, each Lender’s obligation to make Revolving Credit Advances
hereunder shall be several and not joint and shall be limited to such Lender’s
Pro Rata Share of the applicable Commitment. In the event any Lender assigns or
otherwise transfers all or any part of a Revolving Note or the Swing Line Note,
the Borrower shall, upon the request of such Lender, execute new Revolving Notes
or Swing Line Notes in exchange for the Revolving Notes or Swing Line Notes, as
the case may be, being assigned. Notwithstanding the foregoing provisions of
this Section 12.02(b), each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (i) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Administrative Agent or
(ii) any holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to Administrative Agent; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with the above), shall be entitled to any rights of
such Lender hereunder and no such Lender shall be relieved of any of its
obligations hereunder.

(c) In addition to the foregoing right, any Lender may, without notice to or
consent from the Administrative Agent or the Borrower, (x) grant to an SPV
administered by such Lender the option to make all or any part of any Advance
that such Lender would otherwise be required to make hereunder (and the exercise
of such option by such SPV and the making of Loans pursuant thereto shall
satisfy the obligation of such Lender to make such Loans hereunder); (y) assign
to an SPV administered by a Lender all or a portion of its rights (but not its
obligations) under the Related Documents, including a sale of any Advances or
other Borrower Obligations hereunder and such Lender’s right to receive payment
with respect to any such Borrower Obligation and (z) sell participations to one
or more Persons in or to all or a portion of its rights and obligations under
the Related Documents (including all its rights and obligations with respect to
the Advances); provided, however, that (w) no such option grant, assignment or
participation described in sub-clauses (x), (y) or (z) above shall release
Lender from any of its obligations hereunder or substitute any such SPV or
participant for such Lender as a party hereto and any costs and expenses
(including rating agency fees) relating thereto shall not be a Borrower
Obligation, (x) no such SPV or participant shall have a commitment, or be deemed
to have made an offer to commit, to make Advances hereunder, and none shall be
liable to any Person for any obligations of such Lender hereunder (it being
understood that nothing in this Section 12.02(c) shall limit any rights the
Lender may have as against such SPV or participant under the terms of the
applicable option, sale or participation agreement between or among such
parties); and (y) no such SPV or holder of any such participation shall be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Advance in which such
holder participates, (ii) any extension of any scheduled payment of the
principal amount of any Advance in which such holder participates or the final
maturity date thereof, and (iii) any release of all or substantially all of the
Borrower Collateral (other than in accordance with the terms of this Agreement
or the other Related Documents). Solely for purposes of Sections 2.08, 2.09 and
9.01, Borrower acknowledges and agrees that each such sale or participation
shall give rise to a direct obligation of the Borrower to the participant or SPV
and each such participant or SPV shall be considered to be a “Lender” for
purposes of such sections. Except as set forth in the preceding sentence, such
Lender’s rights and obligations, and the rights and obligations of the other
Lenders and the Administrative Agent towards such Lender under any Related
Document shall remain unchanged and none of the Borrower, the Administrative
Agent or any Lender (other than the Lender selling a participation or assignment
to an SPV) shall have any duty to any participant or SPV and may continue to
deal solely with the assigning or selling Lender as if no such assignment or
sale had occurred.

 

Receivables Funding and Administration Agreement

 

50



--------------------------------------------------------------------------------

(d) Except as expressly provided in this Section 12.02, no Lender shall, as
between the Borrower and that Lender, or between the Administrative Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Advances, the Revolving Notes, the Swing Line Note or
other Borrower Obligations owed to such Lender.

(e) The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 12.02 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the participation
of management in meetings with potential assignees or participants. The Borrower
shall, if the Administrative Agent so requests in connection with an initial
syndication of the Commitments hereunder, assist in the preparation of
informational materials for such syndication.

(f) A Lender may furnish any information concerning the Borrower, the
Originators, the Parent, the Member, the Servicer and/or the Receivables in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from all prospective and actual assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 12.05.

Section 12.03. Termination; Survival of Borrower Obligations.

(a) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date.

(b) Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by any Affected Party under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Borrower or the
rights of any Affected Party relating to any unpaid portion of the Borrower
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Facility Maturity Date.
Except as otherwise expressly provided herein or in any other Related Document,
all undertakings, agreements, covenants, warranties and representations of or
binding upon the Borrower and all rights of any Affected Party hereunder, all as
contained in the Related Documents, shall not terminate or expire, but rather
shall survive any such termination or cancellation and shall continue in full
force and effect until the Termination Date; provided, that the rights and
remedies provided for herein with respect to any breach of any representation or
warranty made by the Borrower pursuant to Article IV, the indemnification and
payment provisions of Article X and Sections 11.05 and 12.05 shall be continuing
and shall survive the Termination Date.

Section 12.04. Costs and Expenses. Any action taken by the Transaction Parties
under or with respect to any Related Document, even if required under any
Related Document or at the request of the Administrative Agent or Requisite
Lenders, shall be at the expense of the Transaction Parties, and neither
Administrative Agent nor any other Secured Party shall be required under any
Related Document to reimburse Transaction Parties or any Subsidiary of the
Transaction Parties therefor except as expressly

 

Receivables Funding and Administration Agreement

 

51



--------------------------------------------------------------------------------

provided therein. In addition, (a) the Borrower shall reimburse the
Administrative Agent for all reasonable out of pocket expenses incurred in
connection with the negotiation and preparation of this Agreement and the other
Related Documents (including the reasonable fees and expenses of all of its
special counsel, advisors, consultants and auditors retained in connection with
the transactions contemplated thereby and advice in connection therewith). The
Borrower shall reimburse each Lender and the Administrative Agent for all
reasonable fees, costs and expenses, including the fees, costs and expenses of
counsel or other advisors (including environmental and management consultants
and appraisers) for advice, assistance, or other representation in connection
with:

(i) the forwarding to the Borrower or any other Person on behalf of the Borrower
by any Lender of any proceeds of Advances made by such Lender hereunder;

(ii) any amendment, modification or waiver of, consent with respect to, or
termination of this Agreement or any of the other Related Documents or advice in
connection with the administration hereof or thereof or their respective rights
hereunder or thereunder;

(iii) any Litigation, contest or dispute (whether instituted by the Borrower,
any Lender, the Administrative Agent or any other Person as a party, witness, or
otherwise) in any way relating to the Borrower Collateral, any of the Related
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any Litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against the Borrower, the Servicer or any other Person that
may be obligated to any Lender or the Administrative Agent by virtue of the
Related Documents, including any such Litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the transactions contemplated hereby during the pendency of one or more
Termination Events;

(iv) any attempt to enforce any remedies of a Lender or the Administrative Agent
against the Borrower, the Servicer or any other Person that may be obligated to
them by virtue of any of the Related Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
transactions contemplated hereby during the pendency of one or more Termination
Events;

(v) any work-out or restructuring of the transactions contemplated hereby during
the pendency of one or more Termination Events; and

(vi) efforts, during the continuation of a Termination Event, to (A) evaluate,
observe or assess the Originators, the Parent, the Borrower, the Member or the
Servicer or their respective affairs, and (B) verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the Borrower
Collateral;

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.04, all of which shall be
payable, on demand, by the Borrower to the applicable Lender or the
Administrative Agent, as applicable. Without limiting the generality of the
foregoing, such reasonable expenses, costs, charges and fees may include: fees,
costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court

 

Receivables Funding and Administration Agreement

 

52



--------------------------------------------------------------------------------

reporter fees, costs and expenses; long distance telephone charges; air express
charges; telegram or facsimile charges; secretarial overtime charges; and
reasonable expenses for travel, lodging and food paid or incurred in connection
with the performance of such legal or other advisory services.

Section 12.05. Confidentiality.

(a) Except to the extent otherwise required by applicable law or as required to
be filed publicly with the Securities and Exchange Commission, or unless the
Administrative Agent shall otherwise consent in writing, the Borrower agrees to
maintain the confidentiality of this Agreement (and all drafts hereof and
documents ancillary hereto), in its communications with third parties other than
any Affected Party or any Indemnified Person and otherwise not to disclose,
deliver or otherwise make available to any third party (other than its
directors, officers, employees, accountants or counsel) the original or any copy
of all or any part of this Agreement (or any draft hereof and documents
ancillary hereto) except to an Affected Party or an Indemnified Person or any
financial institution party to the Credit Agreement.

(b) The Borrower, the Administrative Agent and each Lender severally agrees that
it shall not (and shall not permit any of its Subsidiaries to) issue any news
release or make any public announcement pertaining to the transactions
contemplated by this Agreement and the other Related Documents without the prior
written consent of the Borrower, the Requisite Lenders and the Administrative
Agent (which consent shall not be unreasonably withheld) unless such news
release or public announcement is required by law, in which case the Borrower,
the Administrative Agent and/or any Lender, as the case may be, shall consult
with the Borrower, the Administrative Agent and any Lenders specifically
referenced therein prior to the issuance of such news release or public
announcement.

(c) The Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), and will not use such
confidential Information for any purpose or in any matter except in connection
with this Agreement, except that Information may be disclosed (1) to (i) each
Affected Party (ii) its and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)) and (iii) industry trade organizations for inclusion in league
table measurements, (2) any regulatory authority (it being understood that it
will to the extent reasonably practicable provide the Borrower with an
opportunity to request confidential treatment from such regulatory authority),
(3) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (4) to any other party to this Agreement, (5) to the
extent required in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Related
Document or the enforcement of rights hereunder or thereunder, (6) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of (or participant in), or any prospective assignee of (or
participant in), any of its rights or obligations under this Agreement, (7) with
the consent of the Borrower or (8) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or any
other confidentiality agreement to which it is party with the Borrower or the
Parent or any subsidiary thereof or (ii) becomes available to the Administrative
Agent, or any Lender on a nonconfidential basis from a source other than the
Parent or any subsidiary thereof. For the purposes of this Section,
“Information” means all information received from the Borrower, the Servicer,
the Parent, the Ultimate Parent or any Affiliate thereof relating to the
Borrower, the Servicer, the Parent, the Ultimate Parent or any

 

Receivables Funding and Administration Agreement

 

53



--------------------------------------------------------------------------------

Affiliate thereof or their businesses, or any Obligor, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, the Servicer, the
Parent, the Ultimate Parent or any Affiliate thereof. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(d) Each Transaction Party consents to the publication by the Administrative
Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials relating to the financing transactions contemplated by
this Agreement using such Transaction Party’s name, product photographs, logo or
trademark. The Administrative Agent or such Lender shall provide a draft of any
such press release, advertising or other promotional material to the Borrower
for review and approval (such approval not to be unreasonably withheld or
delayed) prior to the publication thereof.

(e) No Transaction Party shall, and no Transaction Party shall permit any of its
Affiliates to, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of securities of any Transaction Party) using the name, logo or otherwise
referring to GE Capital or of any of its Affiliates, the Related Documents or
any transaction contemplated herein or therein to which GE Capital or any of its
Affiliates is party without the prior written consent of GE Capital or such
Affiliate except to the extent required to do so under applicable Requirements
of Law and then, only after consulting with GE Capital.

Section 12.06. Entire Agreement; Release; Survival.

(a) THE RELATED DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY TRANSACTION PARTY AND ANY LENDER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER RELATED DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER RELATED DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Transaction Parties constitutes a full,
complete and irrevocable release of any and all claims which each Transaction
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Related Documents. In no event shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each of Borrower and each other Transaction Party
signatory hereto hereby waives, releases and agrees (and shall cause each other
Transaction Party to waive, release and agree) not to sue upon any such claim
for any special, indirect, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

Receivables Funding and Administration Agreement

 

54



--------------------------------------------------------------------------------

(c) (i) Any indemnification or other protection provided to any Indemnified
Party pursuant to this Section 12.06 and Section 12.04, and Article XI and
Article XIII and (ii) the provisions of the Sale Agreement that expressly
survive termination thereof, in each case, shall (x) survive the termination of
the Commitments and the payment in full of all Borrower Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnified Party or otherwise) and, thereafter,
its successors and permitted assigns.

Section 12.07. Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by the Administrative
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any Note, or any consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower, the Administrative Agent and by the Requisite
Lenders or, to the extent required under clause (b) below, by all affected
Lenders and the Swing Line Lender, and, to the extent required under clause
(b) or clause (c) below, by the Administrative Agent. Except as set forth in
clause (b) below, all amendments, modifications, terminations or waivers
requiring the consent of any Lenders without specifying the required percentage
of Lenders shall require the written consent of the Requisite Lenders.

(b) (i) No amendment, modification, termination or waiver shall, unless in
writing and signed by each Lender directly affected thereby, do any of the
following: (1) increase the principal amount of any Lender’s Commitment;
(2) reduce the principal of, rate of interest on or Fees payable with respect to
any Advance made by any affected Lender; (3) extend any scheduled payment date
or final maturity date of the principal amount of any Advance of any affected
Lender; (4) waive, forgive, defer, extend or postpone any payment of interest or
Fees as to any affected Lender; (5) change the percentage of the Aggregate
Commitments or of the aggregate Outstanding Principal Amount which shall be
required for Lenders or any of them to take any action hereunder; (6) release
all or substantially all of the Borrower Collateral; or (7) amend or waive this
Section 12.07 or the definition of the term “Requisite Lenders” insofar as such
definition affects the substance of this Section 12.07. Furthermore, no
amendment, modification, termination or waiver shall be effective to the extent
that it (x) affects the rights or duties of the Administrative Agent under this
Agreement or any other Related Document unless in writing and signed by the
Administrative Agent, or (y) affects the rights or duties of the Swing Line
Lender under this Agreement or modifies or amends any other provision of this
Agreement or any other Related Document relating the Swing Line Loan, Swing Line
Advances or the Swing Line Lender unless in writing and signed by the Swing Line
Lender.

(ii) Each amendment, modification, termination or waiver shall be effective only
in the specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for the
Administrative Agent to take additional Borrower Collateral pursuant to any
Related Document. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described this clause (i) or in clause (ii) below being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, at the Borrower’s request the Administrative Agent, or
a

 

Receivables Funding and Administration Agreement

 

55



--------------------------------------------------------------------------------

Person acceptable to the Administrative Agent, shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Commitments of such Non-Consenting Lender for an amount equal to the
principal balance of all Advances held by the Non-Consenting Lender and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

(d) Upon the Administrative Agent’s written confirmation of payment in full in
cash and performance of all of the Borrower Obligations (other than contingent,
unasserted indemnification provisions in respect of provisions that expressly
survive the terms hereof), termination of the Aggregate Commitment and a release
of all claims against the Administrative Agent and Lenders, and so long as no
suits, actions, proceedings or claims are pending or threatened against any
Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, the Lien of the Administrative Agent hereunder shall be
automatically released and the Borrower shall be released from its obligations
hereunder and under the other Related Documents (except to the extent any such
obligation is intended to survive such termination) and the Administrative Agent
shall deliver to the Borrower termination statements and other documents
necessary or appropriate to evidence the termination of the Liens securing
payment of the Borrower Obligations and hereby authorizes the Borrower to
prepare and file any such termination statements on behalf of the Administrative
Agent and the other Secured Parties.

Section 12.08. No Waiver; Remedies. The failure by any Lender or the
Administrative Agent, at any time or times, to require strict performance by the
Borrower or the Servicer of any provision of this Agreement, any Receivables
Assignment or any other Related Document shall not waive, affect or diminish any
right of any Lender or the Administrative Agent thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of
any breach or default hereunder shall not suspend, waive or affect any other
breach or default whether the same is prior or subsequent thereto and whether
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Borrower or the Servicer
contained in this Agreement, any Receivables Assignment or any other Related
Document, and no breach or default by the Borrower or the Servicer hereunder or
thereunder, shall be deemed to have been suspended or waived by any Lender or
the Administrative Agent unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of the
applicable Lenders and the Administrative Agent and directed to the Borrower or
the Servicer, as applicable, specifying such suspension or waiver. The rights
and remedies of the Lenders and the Administrative Agent under this Agreement
and the other Related Documents shall be cumulative and nonexclusive of any
other rights and remedies that the Lenders and the Administrative Agent may have
hereunder, thereunder, under any other agreement, by operation of law or
otherwise. Neither the Administrative Agent nor any of the Lenders shall be
obligated to exhaust its recourse to or any remedy related to the Borrower
Collateral prior to its enforcement of its rights and remedies against the
Borrower hereunder. No course of dealing between the Transaction Parties, any
Affiliate of the Transaction Parties, the Administrative Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Related Documents.

Section 12.09. Governing Law, Jurisdiction and Waiver of Jury Trial.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

 

Receivables Funding and Administration Agreement

 

56



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Related Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Transaction Party
executing this Agreement hereby accepts for itself and in respect of its
Property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of
Administrative Agent to commence any proceeding in the federal or state courts
of any other jurisdiction to the extent Administrative Agent determines that
such action is necessary or appropriate to exercise its rights or remedies under
the Related Documents. The parties hereto (and, to the extent set forth in any
other Related Document, each other Transaction Party) hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.

(c) Service of Process. Each Transaction Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Related
Document by any means permitted by applicable Requirements of Law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrower specified herein (and shall be effective when such
mailing shall be effective, as provided therein). Each Transaction Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 12.09 shall
affect the right of Administrative Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Transaction Party in any other
jurisdiction.

(e) WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER RELATED
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

Section 12.10. Counterpart. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Delivery of an executed counterpart of this Agreement
by facsimile or other electronic imaging system shall be deemed as effective as
delivery of an originally executed counterpart.

Section 12.11. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

Receivables Funding and Administration Agreement

 

57



--------------------------------------------------------------------------------

Section 12.12. Section Titles. The section, titles and table of contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

Section 12.13. Further Assurances.

(a) The Borrower shall, or shall cause the Servicer to, at its sole cost and
expense, upon request of any of the Lenders or the Administrative Agent,
promptly and duly execute and deliver any and all further instruments and
documents and take such further action that may be reasonably necessary or
desirable or that any of the Lenders or the Administrative Agent may request to
(i) perfect, protect, preserve, continue and maintain fully the Liens granted to
the Administrative Agent for the benefit of itself and the Lenders under this
Agreement, (ii) enable the Lenders or the Administrative Agent to exercise and
enforce its rights under this Agreement or any of the other Related Documents or
(iii) otherwise carry out more effectively the provisions and purposes of this
Agreement or any other Related Document. Without limiting the generality of the
foregoing, the Borrower shall, upon request of any of the Lenders or the
Administrative Agent, (A) execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices that may be necessary or desirable or that any of the
Lenders or the Administrative Agent may request to perfect, protect and preserve
the Liens granted pursuant to this Agreement, free and clear of all Adverse
Claims, (B) mark, or cause the Servicer to mark, each Contract evidencing each
Transferred Receivable with a legend, acceptable to each Lender and the
Administrative Agent evidencing that the Borrower has purchased such Transferred
Receivables and that the Administrative Agent, for the benefit of the Secured
Parties, has a security interest in and lien thereon, (C) mark, or cause the
Servicer to mark, its master data processing records evidencing such Transferred
Receivables with such a legend and (D) following the occurrence of a Termination
Event that has not been cured or waived, notify or cause the Servicer to notify
Obligors of the Liens on the Transferred Receivables granted hereunder.

(b) Without limiting the generality of the foregoing, the Borrower hereby
authorizes the Lenders and the Administrative Agent, and each of the Lenders
hereby authorizes the Administrative Agent, to file one or more financing or
continuation statements, or amendments thereto or assignments thereof, relating
to all or any part of the Transferred Receivables, including Collections with
respect thereto, or the Borrower Collateral without the signature of the
Borrower or, as applicable, the Lenders, as applicable, to the extent permitted
by applicable law (including, for administrative convenience, financing
statements with respect to the Borrower describing the collateral covered by any
such UCC-1 financing statement as “all assets” or language similar thereto). A
carbon, photographic or other reproduction of this Agreement or of any notice or
financing statement covering the Transferred Receivables, the Borrower
Collateral or any part thereof shall be sufficient as a notice or financing
statement where permitted by law.

Section 12.14. Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any Property in favor of any Transaction Party or any
other Person or against or in payment of any Borrower Obligation. To the extent
that any Secured Party receives a payment from Borrower, from any other
Transaction Party, from the proceeds of the Collateral, from the exercise of its
rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

 

Receivables Funding and Administration Agreement

 

58



--------------------------------------------------------------------------------

Section 12.15. No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the Borrower, the Lenders, the
Administrative Agent and, each other Secured Party, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Related Documents. Neither
the Administrative Agent nor any Lender shall have any obligation to any Person
not a party to this Agreement or the other Related Documents.

Section 12.16. Patriot Act. Each Lender that is subject to the Patriot Act
hereby notifies the Transaction Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Transaction Party, which information includes the name and
address of each Transaction Party and other information that will allow such
Lender to identify each Transaction Party in accordance with the Patriot Act.

Section 12.17. Creditor-Debtor Relationship. The relationship between the
Administrative Agent and each Lender, on the one hand, and the Borrower, on the
other hand, is solely that of creditor and debtor. No Secured Party has any
fiduciary relationship or duty to any Transaction Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Transaction Parties by virtue of, any
Related Document or any transaction contemplated therein.

ARTICLE XIII.

TAXES

Section 13.01. Taxes.

(a) Except as otherwise provided in this Section 13.01, each payment by any
Transaction Party under any Related Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding Excluded Taxes, the “Taxes”).

(b) If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Related Document to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 13.01), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
relevant Transaction Party shall make such deductions, (iii) the relevant
Transaction Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant
Transaction Party shall deliver to the Administrative Agent an original or
certified copy of a receipt evidencing such payment or other evidence of payment
reasonably satisfactory to the Administrative Agent.

(c) In addition, the Borrower agrees to pay, and authorize the Administrative
Agent to pay in their name, any stamp, documentary, excise or property tax,
charges or similar levies imposed by any applicable Requirement of Law or
Governmental Authority and all Liabilities

 

Receivables Funding and Administration Agreement

 

59



--------------------------------------------------------------------------------

with respect thereto (including by reason of any delay in payment thereof), in
each case arising from the execution, delivery or registration of, or otherwise
with respect to, any Related Document or any transaction contemplated therein
(collectively, “Other Taxes”). The Swing Line Lender may, without any need for
notice, demand or consent from the Borrower, by making funds available to the
Administrative Agent in the amount equal to any such payment, make a Swing Loan
to the Borrower in such amount, the proceeds of which shall be used by the
Administrative Agent in whole to make such payment. Within 30 days after the
date of any payment of Taxes or Other Taxes by any Transaction Party, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 12.01, the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to the
Administrative Agent.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to the Administrative Agent), each Secured Party for
all Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 13.01) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of the Administrative Agent on behalf of such Secured
Party) claiming any compensation under this clause (d), setting forth the
amounts to be paid thereunder and delivered to the Borrower with copy to the
Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, the Administrative Agent and
such Secured Party may use any reasonable averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 13.01 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form. Each Lender having sold a participation in any of
its Obligations or identified an SPV as such to the Administrative Agent shall
collect from such participant or SPV the documents described in this clause
(f) and provide them to the Administrative Agent.

Section 13.02. Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article XIII shall deliver to the Borrower (with a
copy to the Administrative Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.

 

Receivables Funding and Administration Agreement

 

60



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Receivables Funding and Administration Agreement

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Receivables Funding and
Administration Agreement to be executed by their respective officers thereunto
duly signatories, as of the date first above written.

 

    CMI RECEIVABLES FUNDING LLC, as the Borrower     By:   /s/ Richard S.
Denning     Name:   Richard S. Denning     Title:   Senior Vice President
Commitment: $50,000,000     GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
and as Swing Line Lender     By:   /s/ James A. Fisher     Name:   James A.
Fisher     Title:   Duly Authorized Signatory     GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent     By:   /s/ James A. Fisher     Name:  
James A. Fisher     Title:   Duly Authorized Signatory

 

Signature Page to Receivables Funding and Administration Agreement